Exhibit 10.1

Execution Copy

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

$205,000,000 6.28% Senior Notes, Series A, due June 26, 2015

$145,000,000 6.72% Senior Notes, Series B, due June 26, 2018

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of June 26, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of the Agreement)

 

SECTION

  

HEADING

   PAGE

SECTION 1.

   AUTHORIZATION OF NOTES    1

SECTION 2.

   SALE AND PURCHASE OF NOTES    1

Section 2.1.

   Purchase and Sale of Notes    1

Section 2.2.

   Subsidiary Guaranty Agreement    2

SECTION 3.

   CLOSING    2

SECTION 4.

   CONDITIONS TO CLOSING    3

Section 4.1.

   Representations and Warranties    3

Section 4.2.

   Performance; No Default    3

Section 4.3.

   Compliance Certificates    4

Section 4.4.

   Opinions of Counsel    4

Section 4.5.

   Original Subsidiary Guaranty Agreement    4

Section 4.6.

   Intercreditor Agreement    4

Section 4.7.

   Purchase Permitted by Applicable Law, Etc.    5

Section 4.8.

   Sale of Other Notes    5

Section 4.9.

   Payment of Special Counsel Fees.    5

Section 4.10.

   Private Placement Number    5

Section 4.11.

   Changes in Legal Structure    5

Section 4.12.

   Funding Instructions    5

Section 4.13.

   Proceedings and Documents    5

SECTION 5.

   REPRESENTATIONS AND WARRANTIES OF THE COMPANY    6

Section 5.1.

   Organization; Power and Authority    6

Section 5.2.

   Authorization, Etc.    6

Section 5.3.

   Disclosure    6

Section 5.4.

   Organization and Ownership of Shares of Subsidiaries; Affiliates    7

Section 5.5.

   Financial Statements; Material Liabilities    8

Section 5.6.

   Compliance with Laws, Other Instruments, Etc.    8

Section 5.7.

   Governmental Authorizations, Etc.    8

Section 5.8.

   Litigation; Observance of Agreements, Statutes and Orders    8

Section 5.9.

   Taxes    9

Section 5.10.

   Title to Property; Leases    9

Section 5.11.

   Licenses, Permits, Etc.    9

Section 5.12.

   Compliance with ERISA    10

Section 5.13.

   Private Offering by the Company    11

Section 5.14.

   Use of Proceeds; Margin Regulations    11

 

-i-



--------------------------------------------------------------------------------

Section 5.15.

   Existing Debt; Future Liens    11

Section 5.16.

   Foreign Assets Control Regulations, Etc.    12

Section 5.17.

   Status under Certain Statutes    12

Section 5.18.

   Notes Rank Pari Passu    12

Section 5.19.

   Environmental Matters    12

SECTION 6.

   REPRESENTATIONS OF THE PURCHASERS    13

Section 6.1.

   Purchase for Investment    13

Section 6.2.

   Source of Funds    13

SECTION 7.

   INFORMATION AS TO THE COMPANY    15

Section 7.1.

   Financial and Business Information    15

Section 7.2.

   Officer’s Certificate    18

Section 7.3.

   Visitation    19

Section 7.4.

   Change in Status of Subsidiaries    19

SECTION 8.

   PREPAYMENT OF THE NOTES    19

Section 8.1.

   Maturity    19

Section 8.2.

   Optional Prepayments with Make-Whole Amount    20

Section 8.3.

   Prepayment Out of Proceeds of Transfer    20

Section 8.4.

   Change in Control    20

Section 8.5.

   Allocation of Partial Prepayments    22

Section 8.6.

   Maturity; Surrender, Etc.    22

Section 8.7.

   Purchase of Notes    23

Section 8.8.

   Make-Whole Amount    23

SECTION 9.

   AFFIRMATIVE COVENANTS    24

Section 9.1.

   Compliance with Law    24

Section 9.2.

   Insurance    24

Section 9.3.

   Maintenance of Properties    25

Section 9.4.

   Payment of Taxes    25

Section 9.5.

   Legal Existence, Etc.    25

Section 9.6.

   Ranking; Covenant to Secure Notes Equally    25

Section 9.7.

   Performance of Related Documents    26

Section 9.8.

   Maintenance of Controlled Reserve Base    26

Section 9.9.

   Books and Records    26

SECTION 10.

   NEGATIVE COVENANTS    26

Section 10.1.

   Financial Covenants    26

Section 10.2.

   Priority Debt    27

Section 10.3.

   Liens    27

Section 10.4.

   Mergers and Consolidations    29

Section 10.5.

   Transfer of Assets    29

Section 10.6.

   Restricted Investments    31

 

-ii-



--------------------------------------------------------------------------------

Section 10.7.

   Restricted Payments    31

Section 10.8.

   Subsidiary Guaranty Agreement    32

Section 10.9.

   Restrictions on Dividends of Subsidiaries, Etc.    32

Section 10.10.

   Transactions with Affiliates    32

Section 10.11.

   Change in Nature of Business    33

Section 10.12.

   Terrorism Sanctions Regulations    33

SECTION 11.

   EVENTS OF DEFAULT    33

SECTION 12.

   REMEDIES ON DEFAULT, ETC.    36

Section 12.1.

   Acceleration    36

Section 12.2.

   Other Remedies    36

Section 12.3.

   Rescission    37

Section 12.4.

   No Waivers or Election of Remedies, Expenses, Etc.    37

SECTION 13.

   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    37

Section 13.1.

   Registration of Notes    37

Section 13.2.

   Transfer and Exchange of Notes    37

Section 13.3.

   Replacement of Notes    38

SECTION 14.

   PAYMENTS ON NOTES    38

Section 14.1.

   Place of Payment    38

Section 14.2.

   Home Office Payment    38

SECTION 15.

   EXPENSES, ETC.    39

Section 15.1.

   Transaction Expenses    39

Section 15.2.

   Survival    39

SECTION 16.

   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    40

SECTION 17.

   AMENDMENT AND WAIVER    40

Section 17.1.

   Requirements    40

Section 17.2.

   Solicitation of holders of Notes    40

Section 17.3.

   Binding Effect, Etc.    41

Section 17.4.

   Notes Held by Company, Etc.    41

SECTION 18.

   NOTICES    42

SECTION 19.

   REPRODUCTION OF DOCUMENTS    42

SECTION 20.

   CONFIDENTIAL INFORMATION    43

SECTION 21.

   SUBSTITUTION OF PURCHASER    44

 

-iii-



--------------------------------------------------------------------------------

SECTION 22.

   MISCELLANEOUS    44

Section 22.1.

   Successors and Assigns    44

Section 22.2.

   Payments Due on Non-Business Days    44

Section 22.3.

   Accounting Terms    44

Section 22.4.

   Severability    44

Section 22.5.

   Construction, Etc.    45

Section 22.6.

   Counterparts    45

Section 22.7.

   Governing Law    45

Section 22.8.

   Jurisdiction and Process; Waiver of Jury Trial    45

Section 22.9.

   Recourse Only to the Company and the Subsidiary Guarantors; Non-Recourse to
the General Partner, the Special General Partner and Associated Persons    46

Signature

      47

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A

   —      INFORMATION RELATING TO PURCHASERS

SCHEDULE B

   —      DEFINED TERMS

SCHEDULE 2.2(a)

   —      Subsidiary Guarantors

SCHEDULE 5.1

   —      Company Equity Interests

SCHEDULE 5.3

   —      Disclosure Materials

SCHEDULE 5.4

   —      Subsidiaries of the Company and Ownership of Subsidiary Stock

SCHEDULE 5.5

   —      Financial Statements

SCHEDULE 5.8

   —      Certain Litigation

SCHEDULE 5.15

   —      Existing Debt

SCHEDULE 10.10

   —      Schedule of Specified Affiliate Transactions

EXHIBIT 1

   —      Form of 6.28% Senior Note, Series A due June 26, 2015

EXHIBIT 2

   —      Form of 6.72% Senior Note, Series B, due June 26, 2018

EXHIBIT 2.2(a)

   —      Form of Subsidiary Guaranty Agreement

EXHIBIT 2.2(b)

   —      Form of Intercreditor Agreement

EXHIBIT 4.4(a)

   —      Form of Opinion of Special Counsel for the Company and Original
Subsidiary Guarantors

EXHIBIT 4.4(b)

   —      Form of Opinion of Counsel for the Company and the Original Subsidiary
Guarantors

EXHIBIT 4.4(c)

   —      Form of Opinion of Special Counsel for the Purchasers

 

-v-



--------------------------------------------------------------------------------

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

$205,000,000 6.28% Senior Notes, Series A, due June 26, 2015

$145,000,000 6.72% Senior Notes, Series B, due June 26, 2018

Dated as of June 26, 2008

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE A HERETO:

Ladies and Gentlemen:

ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware limited partnership (the
“Company”), agrees with each of the purchasers whose names appear at the end
hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as follows:

SECTION 1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of (a) $205,000,000 aggregate
principal amount of its 6.28% Senior Notes, Series A, due June 26, 2015 (the
“Series A Notes”) and (b) $145,000,000 aggregate principal amount of its 6.72%
Senior Notes, Series B, due June 26, 2018 (the “Series B Notes”; the Series A
Notes and the Series B Notes being hereinafter collectively referred to as the
“Notes”, such term to include any such notes issued in substitution therefor
pursuant to Section 13). The Notes shall be substantially in the form set out in
Exhibit 1 or Exhibit 2, as the case may be. Certain capitalized and other terms
used in this Agreement are defined in Schedule B; and references to a “Schedule”
or an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit
attached to this Agreement.

SECTION 2. SALE AND PURCHASE OF NOTES.

Section 2.1. Purchase and Sale of Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing provided for in
Section 3, Notes in the principal amount and of the same series specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Section 2.2. Subsidiary Guaranty Agreement. (a) The payment by the Company of
all amounts due with respect to the Notes will be absolutely and unconditionally
guaranteed by the Subsidiaries listed on Schedule 2.2(a) (collectively, the
“Original Subsidiary Guarantors” and together with any additional Subsidiary who
delivers a guaranty pursuant to Section 10.8, the “Subsidiary Guarantors”)
pursuant to the guaranty agreement substantially in the form of Exhibit 2.2(a)
attached hereto and made a part hereof (as the same may be amended, modified,
restated, extended or renewed, the “Subsidiary Guaranty Agreement”).

(b) The enforcement of the rights and benefits in respect of the Subsidiary
Guaranty Agreement and the allocation of proceeds thereof shall be subject to an
amended and restated intercreditor agreement substantially in the form of
Exhibit 2.2(b) attached hereto and made a part hereof (as the same may be
amended, modified, restated, extended or renewed, the “Intercreditor
Agreement”).

(c) The holders of the Notes acknowledge and agree that such holders will
discharge and release any Subsidiary Guarantor from the Subsidiary Guaranty
Agreement to which it is a party pursuant to the written request of the Company,
provided that (i) either (1) such Subsidiary Guarantor has been released and
discharged as an obligor and guarantor under and in respect of all Debt of the
Company due and owing pursuant to the Bank Facility, the 1999 Note Agreement and
all other Qualified Debt Agreements or (2) such Subsidiary Guarantor is
Transferred within the limitations of Section 10.5, the Bank Facility, the 1999
Note Agreement and all other Qualified Debt Agreements, and the Company so
certifies to the holders of the Notes in a certificate which accompanies such
request for release and discharge, (ii) any such release and discharge shall be
expressly conditioned upon receipt by the holders of the Notes of a written
agreement executed by the Company pursuant to which the Company shall agree that
if, for any reason whatsoever, the Subsidiary Guarantor to be released
thereafter becomes an obligor or guarantor under and in respect of any Debt of
the Company, then the Company shall cause such Subsidiary Guarantor to
contemporaneously provide written notice thereof to the holders of the Notes
accompanied by an executed Subsidiary Guaranty Agreement of such Subsidiary
Guarantor, and (iii) at the time of such release and discharge, the Company
shall deliver a certificate of a Responsible Officer to the holders of the Notes
to the effect that no Default or Event of Default exists immediately prior to
such release and discharge or would exist immediately after giving effect
thereto.

(d) The Company agrees that it will not, nor will it permit any Subsidiary or
Affiliate to, directly or indirectly, pay or cause to be paid any consideration
or remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any creditor of the Company or of any Subsidiary Guarantor as
consideration for or as an inducement to the entering into by any such creditor
of any release or discharge of any Subsidiary Guarantor with respect to any
liability of such Subsidiary Guarantor as an obligor or guarantor under or in
respect of Debt of the Company, unless such consideration or remuneration is
concurrently paid, on the same terms, ratably to the Noteholders of all of the
Notes then outstanding.

SECTION 3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, at 10:00 A.M. Chicago time, at a closing (the “Closing”) on
June 26, 2008 or on such other Business Day thereafter on or prior to June 26,
2008 as may be agreed upon by the Company and the Purchasers. At the

 

-2-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Closing, the Company will deliver to each Purchaser the Notes of the series to
be purchased by such Purchaser in the form of a single Note of each series of
the Notes so to be purchased or such greater number of Notes in denominations of
at least $200,000 as such Purchaser may request, dated the date of the Closing
and registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to the bank and the
account number thereof specified in the Funding Instruction Letter delivered
pursuant to Section 4.12. If at the Closing the Company shall fail to tender
such Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1. Representations and Warranties. (a) The representations and
warranties of the Company in this Agreement shall be correct (or, if not
qualified by a standard of materiality, correct in all material respects) when
made and at the time of the Closing (except to the extent the same relate to an
earlier date, in which case they shall have been correct (or, if not qualified
by a standard of materiality, correct in all material respects) as of such
earlier date).

(b) The representations and warranties of each Subsidiary Guarantor in the
Subsidiary Guaranty Agreement shall be correct when made and at the time of the
Closing (except to the extent the same relate to an earlier date, in which case
they shall have been correct (or, if not qualified by a standard of materiality,
correct in all material respects) as of such earlier date).

Section 4.2. Performance; No Default. (a) The Company shall have performed and
complied in all material respects with all agreements and conditions contained
in this Agreement required to be performed or complied with by it prior to or at
the Closing, and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing. Neither the Company
nor any Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 had such Section
applied since such date.

(b) Each Subsidiary Guarantor shall have performed and complied in all material
respects with all agreements and conditions contained in the Subsidiary Guaranty
Agreement required to be performed and complied with by it prior to or at the
Closing, and after giving effect to the issue and sale of Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing.

 

-3-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1(a), 4.2(a) and 4.9 have been fulfilled.

(b) Subsidiary Guarantor Officer’s Certificate. Each Subsidiary Guarantor shall
have delivered to such Purchaser a certificate of an authorized officer (or, in
the case of Alliance Coal, LLC, a certificate of an officer of its managing
member), dated the date of the Closing, certifying that the conditions set forth
in Sections 4.1(b), 4.2(b) and 4.9 have been fulfilled.

(c) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of the Secretary or Assistant Secretary of its managing general
partner, dated the date of Closing, certifying as to the resolutions attached
thereto and other legal proceedings relating to the authorization, execution and
delivery by the Company of the Notes and this Agreement.

(d) Subsidiary Guarantor Secretary’s Certificate. Each Subsidiary Guarantor
shall have delivered to such Purchaser a certificate of its Secretary or
Assistant Secretary (or, in the case of Alliance Coal, LLC, a certificate of the
Secretary or Assistant Secretary of its managing member), dated the date of
Closing, certifying as to the resolutions attached thereto and other legal
proceedings relating to the authorization, execution and delivery by such
Subsidiary Guarantor of the Subsidiary Guaranty Agreement.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the
Closing, (a) from Katten Muchin Rosenman LLP, counsel for the Company and the
Original Subsidiary Guarantors, substantially in the form set forth in
Exhibit 4.4(a) (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers), (b) from R. Eberley Davis, Esq., counsel for the
Company and the Original Subsidiary Guarantors, substantially in the form set
forth in Exhibit 4.4(b) (and the Company hereby instructs such counsel to
deliver such opinion to such Purchasers) and (c) from Chapman and Cutler LLP,
the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(c) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.

Section 4.5. Subsidiary Guaranty Agreement. Such Purchaser shall have received a
counterpart original of the Subsidiary Guaranty Agreement, duly executed and
delivered by each Original Subsidiary Guarantor, and said Subsidiary Guaranty
Agreement shall be in full force and effect.

Section 4.6. Intercreditor Agreement. Such Purchaser shall have received a
counterpart original of the Intercreditor Agreement, duly executed and delivered
by each Purchaser, each Original Subsidiary Guarantor, the Company, each holder
of a 1999 Note and JPMorgan Chase Bank, N.A. as Paying Agent under the Bank
Facility, and said Intercreditor Agreement shall be in full force and effect.

 

-4-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Section 4.7. Purchase Permitted by Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.8. Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Notes to be purchased by it at the Closing as specified in
Schedule A.

Section 4.9. Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing the fees,
charges and disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the Closing.

Section 4.10. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each series of the Notes.

Section 4.11. Changes in Legal Structure. Neither the Company nor any of the
Original Subsidiary Guarantors shall have changed its respective jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5 other than any merger, consolidation or
succession to liabilities of any Person in connection with an Asset Acquisition
that is permitted under the terms hereof.

Section 4.12. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company (the “Funding
Instruction Letter”) confirming the information specified in Section 3 including
(a) the name and address of the transferee bank, (b) such transferee bank’s ABA
number and (c) the account name and number into which the purchase price for the
Notes is to be deposited.

Section 4.13. Proceedings and Documents. All legal and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

 

-5-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Company is a limited
partnership duly formed and validly existing under the laws of the State of
Delaware, and is duly licensed or qualified as a foreign limited partnership in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the legal power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof. The
name of each Person holding an Equity Interest in the Company (including a
description of the nature of such interest) is set forth on Schedule 5.1.

Section 5.2. Authorization, Etc. (a) This Agreement and the Notes have been duly
authorized by all necessary legal action on the part of the Company, and this
Agreement constitutes, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) Authorization by Original Subsidiary Guarantors. The Subsidiary Guaranty
Agreement has been duly authorized by all necessary action on behalf of the
applicable Original Subsidiary Guarantor, and the Subsidiary Guaranty Agreement
constitutes a legal valid and binding obligation of the applicable Original
Subsidiary Guarantor enforceable against such Original Subsidiary Guarantor in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Company, through its agents, Citigroup Global
Capital Markets and JP Morgan Securities Inc., has delivered to each Purchaser a
copy of a Private Placement Memorandum, dated May 2008 (the “Memorandum”),
relating to the transactions contemplated hereby. The Memorandum fairly
describes, in all material respects, the general nature of the business and
principal properties of the Company and its Restricted Subsidiaries. Except as
disclosed in Schedule 5.3, this Agreement, the Memorandum and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company in connection with the transactions contemplated hereby and
identified in Schedule 5.3, together with the MLP’s (i) annual report on Form
10-K for the period ended December 31, 2007, (ii) quarterly report on Form 10-Q
for the quarterly period ended March 31, 2008 and (iii) all current reports
filed on Form 8-K since December 31, 2007, whether or not incorporated by
reference, in whole or in

 

-6-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

part, in the Memorandum, and the financial statements listed in Schedule 5.5
(this Agreement, the Memorandum and such documents, certificates or other
writings and such financial statements delivered (or, in the case of the
periodic or current reports filed on Forms 10-K, 10-Q or 8-K, made available on
the SEC’s website) to each Purchaser prior to June 6, 2008 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2007, there has been no change in the financial
condition, operations, business, properties or prospects of the Company or any
of its Restricted Subsidiaries except changes that individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
There is no fact known to the Company that could reasonably be expected to have
a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents. After giving effect to the execution and delivery of the
Notes, this Agreement and the Subsidiary Guaranty Agreement and the consummation
of the transactions contemplated herein and therein, the Company and the
Original Subsidiary Guarantors will be Solvent.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Company’s Subsidiaries, showing, as to each Subsidiary, its status
(whether a Restricted or Unrestricted Subsidiary), whether such Subsidiary is an
Original Subsidiary Guarantor, the correct name thereof, the jurisdiction of its
organization or formation, and the percentage of shares, interests or units of
each class of its Capital Stock outstanding and owned by the Company and each
other Subsidiary and (ii) of the Company’s Affiliates, other than Subsidiaries.

(b) All of the outstanding shares, interests or units of Capital Stock of each
Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid (to the extent required
under the Partnership Agreement or by the Subsidiary’s operating agreement, in
the case of a partnership, or a limited liability company) and nonassessable
(except as such non-assessability may be affected by the Delaware Revised
Uniform Limited Partnership Act in the case of the Company or by Section 18-607
of the Delaware Limited Liability Company Act, in the case of a limited
liability company) and are owned by the Company or another Subsidiary free and
clear of any Lien (except as otherwise disclosed in Schedule 5.4).

(c) Each Restricted Subsidiary identified in Schedule 5.4 is a limited liability
company, corporation or other legal entity duly organized or formed and, validly
existing under the laws of its jurisdiction of organization or formation, and is
duly qualified in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each such Restricted Subsidiary has
the legal power and authority to own or hold under lease the properties it
purports to own or hold under lease and to transact the business it transacts
and proposes to transact.

 

-7-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(d) No Restricted Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than this Agreement, the
Bank Facility, the 1999 Note Agreement and the agreements listed on Schedule 5.4
and customary limitations imposed by applicable law or similar statutes)
restricting the ability of such Restricted Subsidiary to make any distributions
of profits to the Company or any of its Restricted Subsidiaries that owns
outstanding shares of Capital Stock of such Restricted Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the consolidated financial statements of
the Company and its Subsidiaries listed on Schedule 5.5. All of said financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
financial statements and the consolidated results of their operations and cash
flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Company and its Subsidiaries do
not have any Material liabilities that are not disclosed on such financial
statements or otherwise disclosed in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. Neither the
execution, delivery and performance by the Company of this Agreement and the
Notes nor the execution, delivery and performance of the Subsidiary Guaranty
Agreement by the Original Subsidiary Guarantors will (a) contravene, result in
any breach of, or constitute a default under, or result in the creation of any
Lien in respect of any property of the Company or any Restricted Subsidiary
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, articles of formation, partnership agreement, operating
agreement, corporate charter or by-laws, or any other agreement or instrument to
which the Company or any Restricted Subsidiary is bound or by which the Company
or any Restricted Subsidiary or any of their respective properties may be bound
or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Restricted
Subsidiary or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Restricted Subsidiary except in the cases of clauses (a), (b) and (c) such
contraventions, breaches, defaults, conflicts and violations which could not
reasonably be expected to have a Material Adverse Effect.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the (a) execution, delivery or
performance by the Company of this Agreement or the Notes or (b) the execution,
delivery and performance of the Subsidiary Guaranty Agreement by the Original
Subsidiary Guarantors.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) Except as disclosed in Schedule 5.8, there are no actions, suits,
investigations or proceedings pending or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary or any property of
the Company or any Subsidiary in any court or before any arbitrator of any kind
or before or by any Governmental Authority that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

-8-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 5.9. Taxes. The Company and its Subsidiaries have filed all income tax
returns and all other material tax returns that are required to have been filed
in any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or such Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Restricted Subsidiaries in respect of federal, state or
other taxes for all fiscal periods are adequate.

Section 5.10. Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet of the MLP for the year ended
December 31, 2007 and referred to in Section 5.5 or purported to have been
acquired by the Company or any Restricted Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects. All properties of the Company
and its Restricted Subsidiaries (whether owned with a freehold or leasehold
interest) that are used in the conduct of their respective businesses and that
are individually or in the aggregate, Material, are in a sufficient state of
repair and condition to enable such businesses, taken as a whole, to be carried
on effectively.

Section 5.11. Licenses, Permits, Etc. (a) The Company and its Restricted
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without known conflict with the rights of others other than such conflicts that
could not reasonably be expected to have a Material Adverse Effect.

(b) To the best knowledge of the Company, no product of the Company or any of
its Restricted Subsidiaries infringes in any Material respect any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned by any other Person.

 

-9-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(c) To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Restricted Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Company or any of its Restricted
Subsidiaries.

Section 5.12. Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code, other than such liabilities or
Liens as would not be individually or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans that is subject to Title IV of ERISA (other than Multiemployer Plans),
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities by more
than $10,000,000 in the aggregate for all Plans. The term “benefit liabilities”
has the meaning specified in section 4001 of ERISA and the terms “current value”
and “present value” have the meaning specified in section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected post retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Restricted Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that constitutes a
non-exempt prohibited transaction within the meaning of Section 406(a) of ERISA,
or in connection with which a tax could reasonably be expected to be imposed
pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by the
Company in the first sentence of this Section 5.12(e) is made in reliance upon
and subject to the accuracy of such Purchaser’s representation in Section 6.2 as
to the sources of the funds used to pay the purchase price of the Notes to be
purchased by such Purchaser.

 

-10-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
authorized to act on its behalf has offered the Notes or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than 65 other Institutional Investors, each of which has
been offered the Notes at a private sale for investment. Neither the Company nor
anyone authorized to act on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction. For purposes of this
Section 5.13 and Section 6.1 only, each reference to the Notes shall be deemed
to include a reference to the Subsidiary Guaranty Agreement.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes as set forth in Section 1 of the Memorandum
under the heading “The Offering and Use of Proceeds”. No part of the proceeds
from the sale of the Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

Section 5.15. Existing Debt; Future Liens. (a) Schedule 5.15 sets forth a
complete and correct list of all outstanding Debt of the Company and its
Restricted Subsidiaries as of the date of the Closing (including a description
of the obligors and obligees, principal amount outstanding and collateral
therefor, if any, and Guaranty thereof, if any). Neither the Company nor any
Restricted Subsidiary is in default and no waiver of default is currently in
effect in the payment of any principal or interest on any Debt of the Company or
such Restricted Subsidiary, and no event or condition exists with respect to any
Debt of the Company or any Restricted Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Debt to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

(b) Neither the Company nor any Restricted Subsidiary has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien not permitted by Section 10.3.

 

-11-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(c) Neither the Company nor any Restricted Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing Debt
of the Company or such Restricted Subsidiary, any agreement relating thereto or
any other agreement (including, but not limited to, its charter or other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Debt of the Company or any Restricted
Subsidiary, except as specifically indicated in Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the sale of
the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

(b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person. The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Restricted Subsidiary is subject to regulation under the Investment Company Act
of 1940, as amended, the ICC Termination Act of 1995, as amended, or the Federal
Power Act, as amended.

Section 5.18. Notes Rank Pari Passu. The obligations of the Company under this
Agreement and the Notes, and each Original Subsidiary Guarantor’s obligations
under the Subsidiary Guaranty Agreement will, upon the issuance of the Notes and
the execution and delivery of the Subsidiary Guaranty Agreement, respectively,
rank at least pari passu in right of payment with all other outstanding
unsecured and unsubordinated Debt of the Company or of such Original Subsidiary
Guarantor, as the case may be, including, without limitation, all Debt of the
Company so described in Schedule 5.15 hereto.

Section 5.19. Environmental Matters. (a) Neither the Company nor any Subsidiary
has knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against the Company or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(b) Neither the Company nor any Restricted Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any of its Restricted Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in a manner contrary
to any Environmental Laws in each case in any manner that could reasonably be
expected to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company or any of its Restricted Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof; provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

Section 6.2. Source of Funds. Each Purchaser, and each Person who receives a
Note in an exchange therefor or transfer thereof pursuant to Section 13.2,
severally represents that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser or transferee, as applicable, to pay the purchase price of the
Notes to be purchased by such Purchaser or transferee, as applicable, hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed ten percent
(10%) of the total reserves and liabilities of the general account (exclusive of
separate account liabilities) plus surplus as set forth in the NAIC Annual
Statement filed with such Purchaser’s state of domicile; or

 

-13-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as have been disclosed by such
Purchaser to the Company in writing at least five (5) Business Days prior to the
date this representation is made pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed (i) 20% of the total client assets
managed by such QPAM, or (ii) 10% of the assets of the investment fund, the
conditions of Parts I(c), (d), (f) and (g) of the QPAM Exemption are satisfied,
and as of the last day of its most recent calendar quarter, the QPAM does not
own a 10% or more interest in the Company and no Person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10%, if such person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing at least five (5) Business Days prior to the date this representation
is made pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Parts I(a), (c), (d), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a Person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing at least five (5) Business
Days prior to the date this representation is made pursuant to this clause (e);
or

 

-14-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(f) the Source is a governmental plan which is not subject to any law which is
similar to section 406 of ERISA or section 4975 of the Code; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing at least five (5) Business Days prior
to the date this representation is made pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA and which is not subject to any law
which is similar to sections 406 of ERISA or 4975 of the Code.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in section 3 of ERISA.

In the event a Purchaser or transferee shall disclose a plan pursuant to
clause (c), (d), (e) or (g) of this Section 6.2 and the Company is either a
“party in interest” or “disqualified person” with respect to such plan, the
Company shall promptly deliver a certificate to such Purchaser or transferee to
such effect. In the event the Company is either a “party in interest” or
“disqualified person” with respect to such plan, such Purchaser or transferee,
as applicable, shall use a different Source to pay the purchase price of the
Notes, and which source shall be able to make the representation set forth in
this Section 6.2.

SECTION 7. INFORMATION AS TO THE COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:

(a) Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of:

(i) an unaudited consolidated balance sheet of the Company and its Restricted
Subsidiaries as at the end of such quarter, and

(ii) an unaudited consolidated statement of income, changes in partners’ equity
and cash flows of the Company and its Restricted Subsidiaries for such quarter
and (in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from normal,
recurring year-end adjustments;

 

-15-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

provided that delivery within the time period specified above of copies of the
MLP’s SEC Form 10-Q prepared in compliance with the requirements therefor and
filed with the SEC shall, so long as the only material operating entity and
other assets held by the MLP are, and the only material liabilities of the MLP
are liabilities of, the Company (including, for this purpose, the Company’s
Subsidiaries) be deemed to satisfy the requirements of this Section 7.1(a);
provided, further, that the Company shall be deemed to have made such delivery
of such SEC Form 10-Q if it shall have timely made such SEC Form 10-Q available
on “EDGAR” and on its home page on the worldwide web (at the date of this
Agreement located at: http//www.ARLP.com or after the date of this Agreement at
such other web page specified in a notice to the Purchasers) and shall have
given each Purchaser prior notice of such availability on EDGAR and on its home
page in connection with each delivery (such availability and notice thereof
being referred to as “Electronic Delivery”);

(b) Annual Statements — within 120 days after the end of each fiscal year of the
Company, duplicate copies of,

(i) a consolidated balance sheet of the Company and its Restricted Subsidiaries,
as at the end of such year, and

(ii) consolidated statements of income, changes in partners’ equity and cash
flows of the Company and its Restricted Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by a report thereon of independent public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with the standards of the Public Company Accounting Oversight Board
(United States), and that such audit provides a reasonable basis for such
opinion in the circumstances; provided that the delivery within the time period
specified above of the MLP’s SEC Form 10-K for such fiscal year (together with
the Company’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the SEC shall, so long as the only material operating
entity and other assets held by the MLP are, and the only material liabilities
of the MLP are liabilities of, the Company (including, for this purpose, the
Company’s Subsidiaries), be deemed to satisfy the requirements of this
Section 7.1(b); and provided, further, that the Company shall be deemed to have
made such delivery of such SEC Form 10-K if it shall have timely made Electronic
Delivery thereof;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the MLP,
the Company or any Restricted Subsidiary to its principal lending banks as a
whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information

 

-16-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

relating to pricing and borrowing availability or to its public securities
holders generally) and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the MLP, the Company or any
Restricted Subsidiary with the SEC and of all press releases and other
statements made available generally by the MLP, the Company or any Restricted
Subsidiary to the public concerning developments that are Material; provided
that the Company shall be deemed to have made delivery of such reports,
statements and releases if it shall have timely made Electronic Delivery
thereof;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(f), a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan that is subject to Title IV of ERISA, any
reportable event, as defined in Section 4043(c) of ERISA and the regulations
thereunder, for which notice thereof has not been waived pursuant to such
regulations as in effect on the date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan that is
subject to Title IV of ERISA, or the receipt by the Company or any ERISA
Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

 

-17-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the MLP, the Company or any of its Subsidiaries
(including, but without limitation, actual copies of the MLP’s SEC Form 10-Q and
SEC Form 10-K) or relating to the ability of the Company to perform its
obligations hereunder and under the Notes or the ability of any Subsidiary
Guarantor to perform its obligations under the Subsidiary Guaranty Agreement, as
from time to time may be reasonably requested by any such holder of Notes.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth (which,
in the case of Electronic Delivery of such financial statements, shall be by
separate concurrent delivery of such certificate to each holder of Notes):

(a) Covenant Compliance — the information (including detailed calculations where
applicable) required in order to establish whether the Company was in compliance
with the requirements of Section 10.1 through Section 10.8 inclusive,
Section 10.10 and 10.11, during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence and
specifying those adjustments in any items abstracted by such financial
statements necessary to reflect the adjustments of GAAP provided for in this
Agreement); and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Restricted Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including, without
limitation, any such event or condition resulting from the failure of the
Company or any Restricted Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action the
Company shall have taken or proposes to take with respect thereto.

 

-18-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Section 7.3. Visitation. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Restricted Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) and with an opportunity for one or more Responsible
Officers to be present, it being understood that the failure of such Responsible
Officers to be present shall not preclude the representatives of such holder
from proceeding with such meeting) its independent public accountants, and (with
the consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Restricted
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Restricted Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Restricted Subsidiaries) so long as
one or more Responsible Officers has an opportunity to be present, it being
understood that the failure of such Responsible Officers to be present shall not
preclude the representatives of such holder from proceeding with such meeting),
all at such times and as often as may be requested.

Section 7.4. Change in Status of Subsidiaries. (a) So long as no Default or
Event of Default shall have occurred and be continuing, the Company may at any
time and from time to time, upon not less than 30 days’ prior written notice
given to each holder of a Note, designate a previously Restricted Subsidiary as
an Unrestricted Subsidiary or a previously Unrestricted Subsidiary (including a
new Subsidiary designated on the date of its formation or acquisition) which
satisfies the requirements of clauses (a), (b) and (c) of the definition of
“Restricted Subsidiary” as a Restricted Subsidiary, provided that immediately
after such designation and after giving effect thereto no Default or Event of
Default shall have occurred and be continuing, and provided further that after
such designation the status of such Subsidiary had not been changed more than
twice.

(b) Any notice of designation pursuant to this Section 7.4 shall be accompanied
by a certificate signed by a Responsible Officer of the Company stating that the
provisions of this Section 7.4 have been complied with in connection with such
designation and setting forth the name of each other Subsidiary (if any) which
has or will become a Restricted Subsidiary or an Unrestricted Subsidiary, as the
case may be, as a result of such designation.

SECTION 8. PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of the Notes shall be due and payable on the stated maturity date thereof.

 

-19-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding (but if in the case of a partial
prepayment, then against each series of Notes in proportion to the aggregate
principal amount outstanding of all series of Notes), at 100% of the principal
amount so prepaid, together with interest accrued thereon to the date of such
prepayment, and the Make-Whole Amount determined for the prepayment date with
respect to such principal amount. The Company will give each holder of Notes
written notice of each optional prepayment under this Section 8.2 not less than
30 days and not more than 60 days prior to the date fixed for such prepayment.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of each series of the Notes to be prepaid on such
date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.5), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. At least two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount as
of the specified prepayment date.

Section 8.3. Prepayment Out of Proceeds of Transfer. In the event that the
Company shall elect to apply all or any portion of the proceeds of any Transfer
of assets to the repayment or prepayment of unsubordinated Debt of the Company
or a Restricted Subsidiary as contemplated in Section 10.5(B), the Company will
give written notice (“Company Notice”) of such election to all holders of the
Notes. The Company Notice shall (i) describe the facts and circumstances of such
sales, leases or other dispositions in reasonable detail, (ii) set forth the
aggregate amount of such proceeds (the “Designated Proceeds”) which it intends
to apply to the prepayment or repayment of unsubordinated Debt, (iii) contain an
offer by the Company to prepay on a stated date (the “Prepayment Date”), which
shall be a Business Day not more than 60 days and not less than 30 days after
such Company Notice, an amount equal to (x) the principal amount of the Notes
held by each holder which bears the same relationship to the aggregate amount of
such Designated Proceeds as the aggregate principal amount of all Notes held by
such holder bears to the aggregate principal amount of all then outstanding Debt
(including the Notes) with respect to which a portion of such Designated
Proceeds is to be applied, plus (y) interest on the principal amount of Notes to
be prepaid to the Prepayment Date, but without any Make-Whole Amount (showing in
such offer the amount of interest which would be paid on such Prepayment Date),
and (iv) request each holder to notify the Company in writing by a stated date,
which date shall be not less than 15 days after such holder’s receipt of the
Company Notice, of its acceptance or rejection of such prepayment offer. If a
holder does not notify the Company as provided in subclause (iv) above, then
such holder shall be deemed to have rejected such offer.

Section 8.4. Change in Control.

(a) Notice of Change in Control. The Company will, within five Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay Notes as described in subparagraph (b) of this Section 8.4 and
shall be accompanied by the certificate described in subparagraph (c) of this
Section 8.4.

 

-20-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.4 shall be an offer to prepay, in accordance
with and subject to this Section 8.4, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). Such date shall be not less than 30 days and not more than 120 days
after the date of such offer (if the Proposed Prepayment Date shall not be
specified in such offer, the Proposed Prepayment Date shall be the first
Business Day after the 45th day after the date of such offer).

(c) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.4 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.4 shall be deemed to
constitute rejection of such offer by such holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.4 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.4 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying: (i) the Proposed
Prepayment Date; (ii) that such offer is made pursuant to this Section 8.4;
(iii) the principal amount of each Note offered to be prepaid; (iv) the interest
that would be due on each Note offered to be prepaid, accrued to the Proposed
Prepayment Date; (v) that the conditions of this Section 8.4 have been
fulfilled; and (vi) in reasonable detail, the nature and date of the Change in
Control.

(f) Certain Definitions.

“Change in Control” means the occurrence of any of the following: (i) AHGP
Management Investors (as defined below) shall at any time for any reason cease
collectively to own, directly or indirectly, more than 33-1/3% percent of the
outstanding limited partnership units of Alliance Holdings GP, L.P.,
(ii) Alliance GP, LLC shall at any time for any reason cease to be the sole or
managing general partner of Alliance Holdings GP, L.P., (iii) the managing
general partner of the Company shall at any time for any reason cease to be the
sole or managing general partner of the MLP or (iv) Alliance Holdings GP, L.P.
ceases to control, directly or indirectly, the Company.

 

-21-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

For purposes of clause (i) above, “AHGP Management Investors” means any of
(1) C-Holdings, LLC, (2) the management, officers and/or directors of Alliance
GP, LLC and/or the sole or managing general partner of the Company who are also
unit holders (or partners or shareholders) of Alliance Holdings GP, L.P. (all
such persons of management, officers and directors, collectively, the
“Management Persons”), (3) any corporation, limited liability company,
partnership, trust or other legal entity owned, directly or indirectly, by such
Management Person or by such Management Person and his or her spouse or direct
lineal descendent or, in the case of a trust, as to which such Management Person
is (either individually or together with such Management Person’s spouse) a
trustee, and/or (4) any Person that is a party to that certain Transfer
Restrictions Agreement (so long as such Transfer Restrictions Agreement remains
in effect).

“Transfer Restrictions Agreement” means that certain Transfer Restrictions
Agreement, dated as of June 13, 2006, by and among Alliance Holdings GP, L.P.,
Alliance GP, LLC, C-Holdings, LLC, Joseph W. Craft III, Alliance Resource
Holdings II, Inc., Alliance Resource Holdings, Inc., Alliance Resource GP, LLC
and each other party named therein as a party thereto, as the same may be
amended, modified or supplemented.

(g) Calculations. All calculations contemplated in this Section 8.4 involving
the Capital Stock of any Person shall be made with the assumption that all
convertible Securities of such Person then outstanding and all convertible
Securities issuable upon the exercise of any warrants, options and other rights
outstanding at such time were converted at such time and that all options,
warrants and similar rights to acquire shares of Capital Stock of such Person
were exercised at such time.

Section 8.5. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be (a) allocated among each series of Notes in
proportion to the aggregate unpaid principal amount outstanding of all such
series of Notes and (b) with respect to the Notes of each Series, allocated pro
rata among all of the holders of such series of Notes at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment. All partial prepayments made
pursuant to Section 8.3 or Section 8.4 shall be applied only to the Notes of the
holders who have elected to participate in such prepayment.

Section 8.6. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

 

-22-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Section 8.7. Purchase of Notes. The Company will not and will not permit any
Subsidiary or Affiliate to purchase, redeem, prepay or otherwise acquire,
directly or indirectly, any series of the outstanding Notes or any part or
portion of any series except upon the payment or prepayment of each series of
the Notes in accordance with the terms of this Agreement and the Notes. The
Company will promptly cancel all Notes acquired by it, any Subsidiary or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

Section 8.8. Make-Whole Amount. The term “Make-Whole Amount” means, with respect
to any Note, an amount equal to the excess, if any, of the Discounted Value of
the Remaining Scheduled Payments with respect to the Called Principal of such
Note over the amount of such Called Principal; provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% (50 basis points) over the yield to maturity implied by (i) the yields
reported as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. In the case of each
determination under clause (i) or clause (ii), as the case may be, of the
preceding paragraph, such implied yield will be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the applicable U.S. Treasury security with the maturity closest to
and greater than such Remaining Average Life and (2) the applicable U.S.
Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

 

-23-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Law. The Company will, and will cause each of its
Restricted Subsidiaries to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, ERISA, the USA Patriot Act and Environmental Laws, and will obtain
and maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.2. Insurance. The Company will, and will cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated or consistent with the existing practices of the Company
and its Restricted Subsidiaries as of the date hereof and disclosed in the MLP’s
Form 10-K for the fiscal year ended December 31, 2007.

 

-24-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Restricted Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times; provided that this
Section 9.3 shall not prevent the Company or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes. The Company will, and will cause each of its
Restricted Subsidiaries to, file all income tax returns and all other material
tax returns required to be filed in any jurisdiction and to pay and discharge
all taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies) in the form of a tax) imposed on
them or any of their properties, assets, income or franchises, to the extent the
same have become due and payable and before they have become delinquent and all
claims for which sums have become due and payable that have or might become a
Lien on properties or assets of the Company or any Restricted Subsidiary;
provided that neither the Company nor any Restricted Subsidiary need pay any
such tax, assessment, charge, levy or claim if (a) the amount, applicability or
validity thereof is contested by the Company or such Restricted Subsidiary on a
timely basis in good faith and in appropriate proceedings, and the Company or a
Restricted Subsidiary has established adequate reserves therefor in accordance
with GAAP on the books of the Company or such Subsidiary or (b) the nonpayment
of all such taxes, assessments, charges, levies and claims in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

Section 9.5. Legal Existence, Etc. Subject to and except as permitted by
Section 10.4, the Company will at all times preserve and keep in full force and
effect its legal existence as a limited partnership. Subject to and except as
permitted by Sections 10.4 and 10.5, the Company will at all times preserve and
keep in full force and effect the legal existence of each of its Restricted
Subsidiaries (unless merged into the Company or a Restricted Subsidiary) and all
rights and franchises of the Company and its Restricted Subsidiaries unless, in
the good faith judgment of the Company, the termination of or failure to
preserve and keep in full force and effect such legal existence, right or
franchise could not, individually or in the aggregate, have a Material Adverse
Effect.

Section 9.6. Ranking; Covenant to Secure Notes Equally. The Company will ensure
that, at all times, all liabilities of the Company under the Notes will rank in
right of payment either pari passu or senior to all other Debt of the Company,
except for Debt which is preferred as a result of being secured as permitted by
Section 10.3 (but then only to the extent of such security). The Company will,
if it or any Restricted Subsidiary shall create or assume any Lien upon any of
its property or assets, whether now owned or hereafter acquired, other than
Liens permitted by the provisions of Section 10.3 (unless prior, written consent
to the creation or assumption thereof shall have been obtained pursuant to
Section 17), make or cause to be made effective provision whereby the Notes will
be secured by such Lien equally and ratably with any and all other Debt thereby
secured so long as any such other Debt shall be so secured.

 

-25-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Section 9.7. Performance of Related Documents. Subject to Sections 9.5, 10.4 and
10.5, the Company will perform and observe, and cause each of its Subsidiaries
to perform and observe, all of the terms and provisions of each Related Document
to be performed or observed by it, maintain each such Related Document in full
force and effect, enforce such Related Document in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Required Holders and make to each other party to each such Related Document such
demands and requests for information and reports or for action as the Company or
any of its Subsidiaries is entitled to make under such Related Document, except,
in any case, where the failure to do so, either individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect.

Section 9.8. Maintenance of Controlled Reserve Base. The Company will maintain a
controlled reserve base of sufficient mineable tonnage of coal such that the
ratio of aggregate controlled mineable tons of coal over current annual
production levels of tons of coal per year is greater than 125% of the remaining
duration of the Notes. For purposes of this Section 9.8, a “controlled reserve
base” of coal denotes the aggregate of coal reserves which may be economically
and legally mined by the Company or a Restricted Subsidiary at the time of the
reserve determination. In making any determination of reserves for the purpose
of this Section 9.8, the Company may include properties (“Option Properties”)
which may be acquired by the Company or a Restricted Subsidiary under a valid
and enforceable option or purchase contract which is subject to no conditions
other than the payment of the purchase price provided for under such option or
contract (the “Contract Price”); provided that to the extent and for so long as
the Company shall elect to include Option Properties in any such determination,
(a) the amount equal to the Contract Price could then be incurred as Debt
without causing a Default or Event of Default to exist (the “Notional Debt”) and
(b) assuming for all purposes of Sections 10.1 and 10.7 that an amount equal to
all such Notional Debt was considered to be outstanding.

Section 9.9. Books and Records. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain proper books of record and account, in
which full and correct entries in all material respects shall be made of all
financial transactions and the assets and business of the Company and each
Restricted Subsidiary, in conformity with GAAP and all applicable requirements
of any Governmental Authority having legal or regulatory jurisdiction over the
Company, or such Restricted Subsidiary, as the case may be.

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1. Financial Covenants. The Company will:

(a) Consolidated Debt to Consolidated Cash Flow Ratio. maintain at all times, a
Consolidated Debt to Consolidated Cash Flow Ratio of not more than 3.5 to 1.0;
provided that in connection with the consummation of a Permitted Acquisition,
during the related Acquisition Period, the Company may permit the Consolidated
Debt to Consolidated Cash Flow Ratio from and after the Trigger Date and for the
remaining balance of the Acquisition Period to exceed 3.5 to 1.00, but in no
event may such ratio exceed 4.0 to 1.0.

 

-26-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(b) Interest Coverage Ratio. maintain at all times, an Interest Coverage Ratio
of not less than 3.5 to 1.0.

Section 10.2. Priority Debt. Anything contained in Section 10.1 to the contrary
notwithstanding, the Company will not at any time permit the sum of (a) the
aggregate unpaid principal amount of all Consolidated Adjusted Restricted
Subsidiary Debt, plus (b) the aggregate unpaid principal amount of all Debt of
the Company secured by Liens pursuant to the provisions of Section 10.3(j) to
exceed 15% of Consolidated Total Assets determined as of the end of the then
most recently completed fiscal quarter of the Company.

Section 10.3. Liens. The Company will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly create, incur, assume or
permit to exist (upon the happening of a contingency or otherwise) any Lien on
or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Restricted Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, or assign or otherwise
convey any right to receive income or profits, except:

(a) Liens for property taxes, assessments or other governmental charges which
are not yet due and payable and delinquent or the validity of which is being
contested in good faith in compliance with Section 9.4;

(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due and payable or the amount, applicability
or validity thereof is being contested by the Company or such Restricted
Subsidiary on a timely basis in good faith and by appropriate proceedings, and
the Company or a Restricted Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Company or such Restricted
Subsidiary;

(c) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of property;

 

-27-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(d) any attachments or judgment Liens for the payment of money in an aggregate
amount not to exceed $10,000,000, provided that the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are contested by the Company or such Restricted Subsidiary on a timely basis in
good faith and by appropriate proceedings, and the Company or a Restricted
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Restricted Subsidiary;

(e) leases or subleases granted to others, zoning restrictions, easements,
licenses, reservations, provisions, covenants, conditions, waivers, restrictions
on the use of property or irregularities of title (and with respect to leasehold
interests, mortgages, obligations, liens and other encumbrances incurred,
created, assumed or permitted to exist and arising by, through or under a
landlord or owner of the leased property, with or without consent of the
lessee), and not interfering with, the ordinary conduct of the business of the
Company or any of its Restricted Subsidiaries, provided that such Liens do not,
in the aggregate, materially detract from the value of such property or impair
the use of such property;

(f) Liens on property or assets of the Company or any of its Restricted
Subsidiaries securing Debt owing to the Company or to a Wholly-Owned Restricted
Subsidiary or a Subsidiary Guarantor;

(g) Liens on personal property leased under leases (including synthetic leases)
entered into by the Company and its Restricted Subsidiaries which are accounted
for as operating leases in accordance with GAAP;

(h) easements, exceptions or reservations in any property of the Company or any
Restricted Subsidiary granted or reserved for the purpose of pipelines, roads,
the removal of oil, gas, coal or other minerals, and other like purposes, or for
the joint or common use of real property, facilities and equipment, which are
incidental to, and do not materially interfere with, the ordinary conduct of the
business of the Company or any of its Restricted Subsidiaries;

(i) Liens on documents of title and the property covered thereby securing
obligations in respect of letters of credit that are commercial letters of
credit (i.e., obtained for the purpose of paying all or a portion of the
purchase price of such property);

(j) other Liens securing Debt not otherwise permitted by paragraphs (a) through
(i), provided that on the date any such Lien is created, incurred or assumed and
immediately after giving effect to the incurrence of any related Debt and the
concurrent retirement of any other Debt, the Company is in compliance with the
provisions of Section 10.2; and

(k) Liens reflected in Schedule 5.15 securing Debt of the Company and its
Restricted Subsidiaries on the date of Closing.

For the purposes of this Section 10.3, any Person becoming a Restricted
Subsidiary after the date of this Agreement shall be deemed to have incurred all
of its then outstanding Liens at the time it becomes a Restricted Subsidiary.

 

-28-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Section 10.4. Mergers and Consolidations. The Company will not, and will not
permit any Restricted Subsidiary to, consolidate with or be a party to a merger
with any other Person or, except as otherwise permitted by Section 10.5, convey,
transfer or lease substantially all of its assets in a single transaction or
series of transactions to any Person; provided, however, that the Company or any
Restricted Subsidiary may consolidate or merge with, or convey, transfer or
lease substantially all of its assets to, any other Person so long as (a) the
surviving entity (if not the Company or such Restricted Subsidiary) or the
transferee or lessee is a Solvent partnership, limited liability company or
corporation organized and existing under the laws of the United States of
America or any State thereof, (b)(i) in the case of the Company, if the Company
is not the surviving entity, or it shall convey, transfer or lease its assets to
another Person, the surviving entity, transferee or lessee expressly assumes in
writing the Company’s obligations under the Notes and this Agreement and each
Subsidiary Guarantor shall affirm in writing its respective obligations under
the Subsidiary Guaranty Agreement, and (ii) in the case of a Restricted
Subsidiary, if such Restricted Subsidiary is not the surviving entity, or it
shall convey, transfer or lease its assets to another Person, the surviving
entity, transferee or lessee shall be, or upon consummation of such transaction,
become, a Restricted Subsidiary with respect to which the Company shall have at
least the same degree of ownership and control as it had with respect to such
disappearing Restricted Subsidiary and, in the case of a Restricted Subsidiary
which is a Subsidiary Guarantor, such surviving entity, transferee or lessee
shall expressly assume, in writing, the obligations of such disappearing
Subsidiary Guarantor in respect of its Subsidiary Guaranty Agreement, and
(iii) in the case of either clause (i) or (ii) above, the Company shall have
caused to be delivered to each holder of Notes an opinion of independent counsel
satisfactory to the Required Holders to the effect that all agreements or
instruments effecting such assumptions are enforceable in accordance with their
terms and comply with the terms thereof, and (c) at the time of such
consolidation, merger, conveyance, transfer or lease and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing.
Upon consummation of any such conveyance or transfer (other than by way of
lease) of substantially all of the assets of the Company or any successor
Person, the transferor shall be released from its obligations hereunder and
under the Notes, but no such release shall have the effect of releasing the
Company or any other Person that shall have become such in the manner prescribed
in this Section 10.4 from its liability hereunder or under the Notes.

Section 10.5. Transfer of Assets. The Company will not, and will not permit any
Restricted Subsidiary to, Transfer assets (except assets Transferred for Fair
Market Value in the ordinary course of business); provided that the foregoing
restrictions do not apply to:

(1) the Transfer of assets (x) by the Company to a Wholly Owned Restricted
Subsidiary, or (y) by a Restricted Subsidiary to the Company or to another
Restricted Subsidiary with respect to which the Company shall have at least the
same degree of ownership and control as it had with respect to the transferring
Restricted Subsidiary, or (z) constituting Capital Stock of an Unrestricted
Subsidiary; or

 

-29-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(2) the Transfer of assets for cash or other property to a Person or Persons if
all of the following conditions are met:

(i) such assets (valued at net book value at the time of such Transfer) do not,
together with all other assets of the Company and its Restricted Subsidiaries
previously Transferred (valued at net book value at the time of their Transfer)
(other than in the ordinary course of business) within 365 days immediately
preceding the date of such Transfer, exceed 15% of Consolidated Total Assets
(determined as of the last day of the fiscal year of the Company ending on, or
most recently ended prior to, such Transfer);

(ii) in the opinion of the board of directors of the Company or its General
Partner, such Transfer is for Fair Market Value and is in the best interests of
the Company; and

(iii) immediately after giving effect to such Transfer, and the application of
the proceeds thereof, no Default or Event of Default would exist.

Computations under this Section 10.5 shall include all issues or sales of any
Capital Stock of any class (including as Capital Stock for the purposes of this
Section 10.5, any warrants, rights or options to purchase or otherwise acquire
shares or similar equity interests or other Securities exchangeable for or
convertible into shares or similar equity interests) of any Restricted
Subsidiary to any Person other than the Company or a Wholly Owned Restricted
Subsidiary, except Capital Stock issued or sold for the purpose of qualifying
directors, or except Capital Stock issued or sold in satisfaction of the validly
pre-existing preemptive rights of minority shareholders or interest holders in
connection with the simultaneous issuance of shares to the Company and/or
Restricted Subsidiaries whereby the Company and/or such Restricted Subsidiaries
maintain their same proportionate interest in such Restricted Subsidiary.

Computations under this Section 10.5 shall not include any Transfer of assets
for Fair Market Value, to the extent that all or any portion of an amount equal
to such Fair Market Value is applied, within 365 days after the date of such
transaction, to:

(A) the purchase, acquisition or construction of similar assets which are to be
used in the business of the Company and its Restricted Subsidiaries and are not
subject to Liens not permitted pursuant to Section 10.3; or

(B) the repayment or prepayment of Qualified Debt; provided that the Company
has, on or prior to the application of any such proceeds to the repayment or
prepayment of any other Qualified Debt, offered to repay or prepay the Notes,
pro rata with all other Qualified Debt then being repaid or prepaid (with any
such repayment or prepayment of the Notes to be made in accordance with the
terms of Section 8.3).

 

-30-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

For purposes of this Section 10.5 the term “Qualified Debt” shall mean
unsubordinated Debt of the Company or a Restricted Subsidiary, other than

(i) unsubordinated Debt owing to the Company or to any Affiliate or Restricted
Subsidiary; and

(ii) unsubordinated Debt in respect of any revolving credit or similar credit
facility providing the Company or any Restricted Subsidiary with the right to
obtain loans or other extensions of credit from time to time, except to the
extent that in connection with payment of such unsubordinated Debt the
availability of credit under such credit facility is permanently reduced by an
amount not less than the amount of the proceeds applied to the payment of such
unsubordinated Debt; provided, however, that if any such revolving credit or
similar facility also contains a term (or other similar facility) such term (or
other similar facility) shall constitute Qualified Debt.

Section 10.6. Restricted Investments. The Company will not, and will not permit
any Restricted Subsidiary to, make any Investments other than Permitted
Investments.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 10.6 such Investments shall be taken at the original cost
thereof, without allowance for any subsequent write-offs or appreciation or
depreciation thereof, but less any amount repaid or recovered on account of
capital or principal.

For purposes of this Section 10.6, at any time when a Person becomes a
Restricted Subsidiary, all Investments of such Person at such time shall be
deemed to have been made by such Person, as a Restricted Subsidiary, at such
time.

Section 10.7. Restricted Payments.

(a) Limitation. The Company will not, and will not permit any of its Restricted
Subsidiaries to, at any time, declare or make, or incur any liability to declare
or make, any Restricted Payment; provided that the Company may make one or more
Restricted Payments in each fiscal quarter of the Company if:

(i) the aggregate amount of all such Restricted Payments in such fiscal quarter
would not exceed the Available Cash for the immediately preceding fiscal quarter
of the Company; and

(ii) no Default or Event of Default would exist immediately before or after
giving effect to such Restricted Payment; provided that for purposes of the
computations pursuant to Section 10.1, “Consolidated Debt” shall be determined
as of the date of declaration thereof and “Consolidated Cash Flow” shall include
the period of four consecutive complete fiscal quarters of the Company most
recently ended prior to such declaration.

 

-31-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(b) Time of Payment. Each Restricted Payment shall be made within 60 days of
declaration thereof, and, notwithstanding any other provision of this
Section 10.7 if the payment would have been permitted as of the date of such
declaration, such payment shall be permitted if made during such 60-day period.

Section 10.8. Subsidiary Guaranty Agreement. The Company will not permit any
Restricted Subsidiary which is not a Subsidiary Guarantor to be or become
obligated under and pursuant to any Guaranty of Debt of the Company under and
pursuant to a Qualified Debt Agreement, unless, concurrently with, or prior to,
becoming liable with respect to such Guaranty (each, a “Qualified Subsidiary
Guaranty”), such Restricted Subsidiary (a “New Guarantor”) shall have
(a) executed and delivered a Subsidiary Guaranty Supplement to the Subsidiary
Guaranty Agreement thereby becoming a party thereto and a consent and agreement
(the “Consent and Agreement”) to the Intercreditor Agreement as provided
therein, (b) provided to each of the holders of Notes copies of such Subsidiary
Guaranty Supplement (pursuant to which, inter alia, such Subsidiary shall affirm
in writing its representations contained in the Subsidiary Guaranty Agreement)
and Consent and Agreement and a legal opinion with respect thereto substantially
in the form of the opinion contemplated in Exhibit 4.4(a) with respect to such
New Guarantor and the Subsidiary Guaranty Agreement, (c) delivered such
documents and evidence with respect to such Subsidiary as the Required Holders
may reasonably request in order to establish the existence of such Subsidiary
and the authorization of the transactions contemplated by the Subsidiary
Guaranty Supplement to which such Subsidiary is a party, and (d) demonstrated to
the satisfaction of the Required Holders that such New Guarantor is Solvent. All
Qualified Subsidiary Guaranties will be in form and substance substantially
identical to the Subsidiary Guaranty Agreement (with only such changes as are
necessary to properly reflect the parties and Debt involved) and the
beneficiaries of any such Qualified Subsidiary Guaranty shall have become
parties to the Intercreditor Agreement in the manner provided for therein,
including, without limitation, by execution of an Instrument of Accession
thereto. The Company will not permit any Subsidiary Guarantor to make any
payments on or in respect of any Debt of the Company guaranteed by such
Subsidiary Guarantor except following and as a consequence of the occurrence of
a default under the Qualified Debt Agreement to which such Qualified Subsidiary
Guaranty relates and a demand being made under such Qualified Subsidiary
Guaranty.

Section 10.9. Restrictions on Dividends of Subsidiaries, Etc. Except for the
Bank Facility, the 1999 Note Agreement, this Agreement, and any other Qualified
Debt Agreement, the Company will not, and will not permit any of its Restricted
Subsidiaries to, enter into any agreement which would restrict any Restricted
Subsidiary’s ability or right to pay dividends to, or make advances to or
Investments in, the Company or, if such Restricted Subsidiary is not directly
owned by the Company, the “parent” Subsidiary of such Restricted Subsidiary.

Section 10.10. Transactions with Affiliates. Except as set forth on
Schedule 10.10, the Company will not and will not permit any Restricted
Subsidiary to enter into, directly or indirectly, any transaction or group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate, except in the ordinary course or pursuant to the reasonable
requirements of the Company’s or such Restricted Subsidiary’s business and upon
fair and reasonable terms no less favorable (taken as a whole, as determined in
good faith by the Board of Directors of the General Partner or its Conflicts
Committee) to the Company or such Restricted Subsidiary than would be obtainable
in a comparable arm’s-length transaction with a Person not an Affiliate.

 

-32-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Section 10.11. Change in Nature of Business. The Company will not engage, or
permit any of its Restricted Subsidiaries to engage, in any business or business
activity that would impair the Company’s status as a limited partnership for
federal income tax purposes.

Section 10.12. Terrorism Sanctions Regulations. The Company will not and will
not permit any Subsidiary to (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage in any
dealings or transactions with any such Person.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of the
Company, the General Partner, or any Subsidiary Guarantor or by any officer of
the Company, the General Partner, or any Subsidiary Guarantor in this Agreement,
the Subsidiary Guaranty Agreement or in any writing furnished in connection with
the transactions contemplated hereby or thereby, taken as a whole, proves to
have been false or incorrect in any material respect on the date as of which
made (except to the extent that any such representation or warranty relates to
any earlier date, in which case it shall have been false or incorrect in any
material respect as of such earlier date); or

 

-33-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(f)(i) the Company or any Restricted Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least $25,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Restricted Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Debt in an aggregate outstanding principal amount of at least $25,000,000 or of
any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such Debt
has become, or has been declared (or one or more Persons are entitled to declare
such Debt to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Debt to convert such Debt into Capital
Stock), (1) the Company or any Restricted Subsidiary has become obligated to
purchase or repay Debt before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $25,000,000, or (2) one or more Persons have the right to require the
Company or any Restricted Subsidiary so to purchase or repay such Debt; or

(g) the Company, the General Partner (unless timely replaced by a new General
Partner to the extent permitted by the Company’s Partnership Agreement) or any
Restricted Subsidiary (i) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes legal action for the
purpose of any of the foregoing; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company, the General Partner or any
Restricted Subsidiary, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company, the General
Partner or any Restricted Subsidiary, or any such petition shall be filed
against the Company, the General Partner or any Restricted Subsidiary and such
petition shall not be dismissed or appointment discharged within 60 days unless,
in the case of the General Partner, timely replaced by a new General Partner to
the extent permitted by the Company’s Partnership Agreement within 60 days; or

(i) any judgments or orders, either individually or in the aggregate, for the
payment of money aggregating in excess of $25,000,000 shall be rendered against
one or more of the Company or any Restricted Subsidiary and either
(i) enforcement proceedings shall have been commenced by any creditor thereon or
(ii) there shall be any period of 60 consecutive days during which a stay of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however,

 

-34-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

that any such judgment or order shall not be an Event of Default under this
paragraph (i) if and so long as (x) the amount of such judgment or order is
covered by a valid and binding policy of insurance between the defendant and the
insurer covering payment thereof and the insurer covering payment thereof and
(y) such insurer, which shall be rated at least “A” by A.M. Best Company at the
time the policy of insurance was issued, has been notified of, and has not
disputed the claim made for payment of, or the amount of such judgment or order;
or

(j)(i) any Plan that is subject to Title IV of ERISA shall fail to satisfy the
minimum funding standards of ERISA or the Code for any plan year or part thereof
or a waiver of such standards or extension of any amortization period is sought
or granted under section 412 of the Code, (ii) a notice of intent to terminate
any Plan shall have been or is reasonably expected to be filed with the PBGC or
the PBGC shall have instituted proceedings under ERISA section 4042 to terminate
or appoint a trustee to administer any Plan that is subject to Title IV of ERISA
or the PBGC shall have notified the Company or any ERISA Affiliate that such
Plan may become a subject of any such proceedings, (iii) the aggregate “amount
of unfunded benefit liabilities” (within the meaning of section 4001(a)(18) of
ERISA) under all Plans that are subject to Title IV of ERISA, determined in
accordance with Title IV of ERISA, shall exceed $10,000,000, (iv) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Restricted Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of the Company or any Restricted Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or

(k) the Subsidiary Guaranty Agreement shall cease to be in full force and effect
for any reason whatsoever, including, without limitation, a determination by any
Governmental Authority that the Subsidiary Guaranty Agreement is invalid, void
or unenforceable or any Subsidiary Guarantor which is a party to the Subsidiary
Guaranty Agreement shall contest or deny in writing the validity or
enforceability of any of its obligations under the Subsidiary Guaranty
Agreement, but excluding the Subsidiary Guaranty Agreement which ceases to be in
full force and effect in accordance with and by reason of the express provisions
of Section 2.2(c); or

(l) the Company’s Partnership Agreement shall be amended, supplemented or
restated in any manner that is reasonably likely to result in a Material Adverse
Effect or which is otherwise materially adverse to the interests of the holders
of the Notes; or

(m) the MLP Agreement shall be amended, supplemented or restated in any manner
that is reasonably likely to result in a Material Adverse Effect or which is
otherwise materially adverse to the interests of the holders of the Notes; or

 

-35-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(n) the MLP or any entity controlled by the MLP shall purchase or otherwise
acquire, directly or indirectly, any of the outstanding Notes except, in the
case of the Company, upon the payment or prepayment of the Notes in accordance
with the terms of this Agreement.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

 

-36-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the holders of not less than 51% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration if such amounts were
not paid pro rata to all holders of the Notes, (c) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)) for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
of

 

-37-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

the same series and in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Exhibit 1 or Exhibit 2, as applicable. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$200,000; provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $200,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2 as of the date of such acceptance.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $200,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, , dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Citibank, N.A. in
such jurisdiction. The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below

 

-38-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

such Purchaser’s name in Schedule A, or by such other method or at such other
address as such Purchaser shall have from time to time specified to the Company
in writing for such purpose, without the presentation or surrender of such Note
or the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Notes, the Subsidiary Guaranty Agreement or the Intercreditor
Agreement (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement, the Notes, the Subsidiary Guaranty Agreement or the
Intercreditor Agreement or in responding to any subpoena or other legal process
or informal investigative demand issued in connection with this Agreement, the
Notes, the Subsidiary Guaranty Agreement or the Intercreditor Agreement, or by
reason of being a holder of any Note, and (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes. The
Company shall not, in connection with any of the matters described in this
Section 15.1, be liable for the costs and expenses of more than one separate
legal firm, and separate local counsel as reasonably required, unless a holder
of a Note reasonably determined that its interests as such a holder differ from
the interests of other holders of Notes so as to require legal advice. The
Company will pay, and will save each Purchaser and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses, if any, of
brokers and finders (other than those, if any, retained by a Purchaser or other
holder in connection with its purchase of the Notes).

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Notes, the Subsidiary Guaranty
Agreement or the Intercreditor Agreement, and the termination of this Agreement.

 

-39-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement, the Notes and the Subsidiary Guaranty Agreement
or the Intercreditor Agreement, the purchase or transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of such Purchaser or any other
holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company or any Subsidiary Guarantor
pursuant to this Agreement, the Subsidiary Guaranty Agreement or the
Intercreditor Agreement, as the case may be, shall be deemed representations and
warranties of the Company or any Subsidiary Guarantor under this Agreement, the
Subsidiary Guaranty Agreement or the Intercreditor Agreement, as applicable.
Subject to the preceding sentence, this Agreement, the Notes, the Subsidiary
Guaranty Agreement and the Intercreditor Agreement embody the entire agreement
and understanding between each Purchaser and the Company and the Subsidiary
Guarantors with respect to the subject matter hereof and thereof and supersede
all prior agreements and understandings relating to the subject matter hereof
and thereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement, the Notes and the Subsidiary
Guaranty Agreement or the Intercreditor Agreement may be amended, restated,
modified or supplemented, and the observance of any term hereof or of the Notes,
the Subsidiary Guaranty Agreement or the Intercreditor Agreement may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Company and the Required Holders, except that (a) no amendment,
restatement, modification, supplement or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment, restatement, modification,
supplement or waiver may, without the written consent of the holder of each Note
at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make-Whole Amount on,
the Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment, restatement,
modification, supplement or waiver, or (iii) amend, restate, modify or
supplement any of Section 8, 11(a), 11(b), 12, 17 or 20. Notwithstanding
anything contained in this Section 17.1 to the contrary, the Intercreditor
Agreement may be amended, restated, modified or supplemented in accordance with
the terms thereof.

Section 17.2. Solicitation of holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount or Series of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

 

-40-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of any series of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of each series of Notes then outstanding even if
such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17.2 by the holder of any series of the Notes that has transferred or
has agreed to transfer such Note to the Company, any Subsidiary or any Affiliate
of the Company and has provided or has agreed to provide such written consent as
a condition to such transfer shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of the
series of Notes that were acquired under the same or similar conditions) shall
be void and of no force or effect except solely as to such transferring holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of each series of
Notes and is binding upon them and upon each future holder of any Note of any
series and upon the Company without regard to whether such Note has been marked
to indicate such amendment or waiver. No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and the holder of any Note of any series nor any
delay in exercising any rights hereunder or under any Note of any series or the
Subsidiary Guaranty Agreement shall operate as a waiver of any rights of any
holder of such Note. As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Notes or the Subsidiary
Guaranty Agreement, or have directed the taking of any action provided herein or
in the Notes or the Subsidiary Guaranty Agreement to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by the Company or any
of its Affiliates or Subsidiaries shall be deemed not to be outstanding.

 

-41-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of its Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing, with a copy to the Company at its address as set forth in the beginning
hereof to the attention of its General Counsel, or at such other address as the
Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement, the Subsidiary Guaranty Agreement, the Intercreditor Agreement
and all documents relating thereto, including, without limitation, (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital or other similar process and such Purchaser may
destroy any original document so reproduced. The Company agrees and stipulates
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

-42-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the MLP, the General
Partner, the Company or such Restricted Subsidiary in connection with the
transactions contemplated by or otherwise pursuant to this Agreement or the
Subsidiary Guaranty Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified in writing when received by
such Purchaser as being confidential information of the Company or such
Restricted Subsidiary or such Affiliate; provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the MLP, the General Partner, the Company or any
Restricted Subsidiary or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser; provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, trustees, officers, employees, agents, attorneys and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed with the Company in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which it offers to purchase any security of the
Company (if such Person has agreed with the Company in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement and the Subsidiary Guaranty
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound as a “Purchaser” by and to be entitled to the benefits
of this Section 20 as though it were a party to this Agreement. On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.

 

-43-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21) shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21) shall no longer be
deemed to refer to such Affiliate, but shall refer to such original Purchaser,
and such original Purchaser shall again have all the rights of an original
holder of the Notes under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.2 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

Section 22.3. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (ii) all financial statements shall be prepared in accordance with
GAAP.

Section 22.4. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

-44-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

Section 22.5. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto. Delivery of an executed counterpart of a signature page to this
Agreement by electronic copy shall be effective as delivery of an original
executed counterpart of this Agreement.

Section 22.7. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

-45-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

Section 22.9. Recourse Only to the Company and the Subsidiary Guarantors;
Non-Recourse to the General Partner, the Special General Partner and Associated
Persons. Each Purchaser agrees on behalf of itself and its successors, assigns
and legal representatives, and each subsequent holder of any Note (by acceptance
thereof) shall be deemed so to have agreed, that neither the General Partner or
the Special General Partner nor any Person (other than the Company or a
Subsidiary Guarantor) which is a partner, shareholder, member, owner, officer,
director, supervisor, trustee or other principal (collectively, “Associated
Persons”) of the Company or of the General Partner or the Special General
Partner or of a Subsidiary Guarantor, or any of their respective successors or
assigns (as such), shall have any personal liability for the payment or
performance of any of the Company’s obligations hereunder or under any of the
Notes and no monetary or other judgment shall be sought or enforced against the
General Partner or the Special General Partner or any of such Associated Persons
or any of their respective successors or assigns (as such). Notwithstanding the
foregoing, no Purchaser shall be deemed barred by this Section 22.9 from
asserting any claim against any Person based upon an allegation of fraud or
misrepresentation.

*    *    *    *    *

 

-46-



--------------------------------------------------------------------------------

Alliance Resource Operating Partners, L.P.    Note Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, ALLIANCE RESOURCE OPERATING PARTNERS, L.P. By   Alliance
Resource Management GP, LLC, its managing general partner By   /s/ Brian L.
Cantrell   Title:   Senior Vice President and Chief Financial Officer

 

-47-



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA By:   Allianz of America, Inc.,
as the authorized signatory and investment manager By   /s/ Gary Brown   Title:
  Assistant Treasurer



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

COUNTRY LIFE INSURANCE COMPANY By   /s/ John Jacobs   Title:   Director – Fixed
Income



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

EQUITRUST LIFE INSURANCE COMPANY By   /s/ Herman L. Riva   Title:   Vice
President FARM BUREAU LIFE INSURANCE COMPANY By   /s/ Herman L. Riva   Title:  
Vice President



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA By   /s/ Thomas M. Donohue  
Title:   Managing Director



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

LIFE INSURANCE COMPANY OF THE SOUTHWEST By   /s/ R. Scott Higgins   Title:  
Senior Vice President
Sentinel Asset Management



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

METROPOLITAN LIFE INSURANCE COMPANY METLIFE INSURANCE COMPANY OF CONNECTICUT By:
  Metropolitan Life Insurance Company, its Investment Manager By   /s/ Judith A.
Gulotta   Title:   Managing Director



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

TRANSAMERICA LIFE INSURANCE COMPANY By   /s/ Bill Henricksen   Title:   Vice
President TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY By   /s/ Bill
Henricksen   Title:   Vice President MONUMENTAL LIFE INSURANCE COMPANY By   /s/
Bill Henricksen   Title:   Vice President



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

NATIONAL GUARDIAN LIFE INSURANCE COMPANY By   /s/ R. A. Mucci   Title:   Senior
Vice President & Treasurer SETTLERS LIFE INSURANCE COMPANY By   /s/ R. A. Mucci
  Title:   Senior Vice President & Treasurer



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

NEW YORK LIFE INSURANCE COMPANY By   /s/ Kathleen A. Haberkern   Title:  
Corporate Vice President NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION By  
New York Life Investment Management LLC, its Investment Manager By   /s/
Kathleen A. Haberkern   Title:   Director



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

OHIO NATIONAL LIFE ASSURANCE CORPORATION By   /s/ Jed R. Martin   Title:   Vice
President, Private Placements THE OHIO NATIONAL LIFE INSURANCE COMPANY By   /s/
Jed R. Martin   Title:   Vice President, Private Placements



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

PRIMERICA LIFE INSURANCE COMPANY By:   Conning Asset Management Company, as
Investment Manager By   /s/ John H. DeMallie   Title:   Director



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

PRINCIPAL LIFE INSURANCE COMPANY By:  

Principal Global Investors, LLC

a Delaware limited liability company,

its authorized signatory

By   /s/ Alan P. Kress   Title:   Counsel By   /s/ Colin Pennycooke   Title:  
Counsel VANTISLIFE INSURANCE COMPANY, a Connecticut company By:  

Principal Global Investors, LLC

a Delaware limited liability company,

its authorized signatory

By   /s/ Alan P. Kress   Title:   Counsel By   /s/ Colin Pennycooke   Title:  
Counsel



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

PROTECTIVE LIFE INSURANCE COMPANY By   /s/ Philip E. Passafiume   Title:  
Director, Fixed Income



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By   /s/ Timothy M. Laczkowski  
Title: Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:  
Prudential Investment Management, Inc.
as investment manager By   /s/ Timothy M. Laczkowski   Title: Vice President
PRUCO LIFE INSURANCE COMPANY By   /s/ Timothy M. Laczkowski   Title: Vice
President



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA By   /s/ Douglas B.
Bollerman   Title: Director



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

UNUM LIFE INSURANCE COMPANY OF AMERICA BY:   Provident Investment Management,
LLC,
its Agent By   /s/ Ben Vance   Title: Vice President



--------------------------------------------------------------------------------

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

c/o Allianz of America, Inc.

Attn: Private Placements

55 Greens Farms Road

P.O. Box 5160

Westport, Connecticut 06881-5160

Telephone No.: (203) 221-8580

Fax No.: (203) 221-8539

E-mail: Brian.Landry@azoa.com

   Series A


Series B

   $
$ 7,000,000
7,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

MAC & CO.

Mellon Bank, N.A.

ABA #011001234

Mellon Bank Account No. AZAF6700012

DDA 125261

Cost Center 1253

Re: “Alliance Resource Operating Partners, L.P., 6.28% Senior Notes, Series A,
due June 26, 2015, PPN: 01885@ AA4, and 6.72% Senior Notes, Series B, due
June 26, 2018, PPN: 01885@ AB2”

For Credit to Portfolio Account: AZ Life AZAF6700012

Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Notices

All notices or statements with respect to payments and written confirmation of
each such payment, including interest payments, redemptions, premiums, make
wholes, and fees should be addressed as first shown above with additional copies
to:

Allianz Life Insurance Company of North America

c/o Allianz of America, Inc.

Attn: Private Placements

55 Greens Farms Road

 

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

P.O. Box 5160

Westport, Connecticut 06881-5160

Telephone No.: (203) 221-8580

Fax No.: (203) 221-8539

Email: Brian.Landry@azoa.com

with a copy to:

Kathy Muhl

Supervisor – Income Group

Mellon Bank, N.A.

Three Mellon Center – Room 3418

Pittsburgh, Pennsylvania 15259

Phone.: 412-234-5192

E-mail: muhl.kl@mellon.com

All other notices and communications (including original note agreement,
conformed copy of the note agreement, amendment requests, financial statements)
to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: MAC & CO.

Taxpayer I.D. Number: 41-1366075

Instructions re Delivery of New Notes

Mellon Securities Trust Co.

One Wall Street

3rd Floor Receive Window C

New York, NY 10286

For Credit to: Allianz Life Insurance Company of North America,

AZLife AZAF6700012

 

A-2



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

COUNTRY LIFE INSURANCE COMPANY

1705 N Towanda Avenue

Bloomington, Illinois 61702

Attention: Investments

Tel: (309) 821-6260

Fax: (309) 821-6301

   Series A    $ 3,000,000

Payments

All payments on or in respect of the Note to be by bank wire transfer of Federal
or other immediately available funds to:

Northern Trust Chgo/Trust

ABA Number 071000152

Wire Account Number 5186041000

For Further Credit to: 26-02712

Account Name: Country Life Insurance Company

Representing P & I on (list security) [BANK]

Accompanying Information: Alliance Resource Operating Partners, L.P., 6.28%
Senior Notes, Series A, due June 26 2015, PPN: 01885@ AA4.

Due date and application (as among principal, premium and interest) of the
payment being made.

Notices

All notices and communications to be addressed as first provided above, except
notices related to payments and written confirmation of each such payment, to be
addressed:

Country Life Insurance Company

Attention: Investment Accounting

1705 N Towanda Avenue

Bloomington, Illinois 61702

Tele: (309) 821-6348

Fax: (309) 821-2800

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 37-0808781

 

A-3



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

EQUITRUST LIFE INSURANCE COMPANY

c/o FBL Financial Group, Inc.

5400 University Avenue

West Des Moines, Iowa 50266-5997

Attention: Securities Dept. — Private Placements

   Series B    $ 5,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Alliance Resource Operating Partners, L.P., 6.72% Senior Notes, Series B, due
June 26 2018, PPN: 01885@ AB2, principal or interest”) to:

JP Morgan Chase Bank

ABA No. 021000021

A/C #9009002859

Account No. G10559

Reference: PPN 01885@ AB2, Alliance Resource Operating Partners, L.P.

6.72% Senior Notes, Series B, due June 26 2018

Contact: privateplacements@fblfinancial.com

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: Cudd & Co.

Taxpayer I.D. Number: 13-6022143

Original Notes delivered to:

JP Morgan Chase Bank

4 New York Plaza — Ground Floor Window

New York, NY 10005

Attn: Receive Window

Reference: G10559, Equitrust Life Insurance Company

 

A-4



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

FARM BUREAU LIFE INSURANCE COMPANY

5400 University Avenue

West Des Moines, Iowa 50266-5997

Attention: Securities Dept. — Private Placements

   Series B    $ 3,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Alliance Resource Operating Partners, L.P., 6.72% Senior Notes, Series B, due
June 26, 2018, PPN: 01885@ AB2, principal or interest”) to:

JP Morgan Chase Bank

ABA No. 021000021

A/C #9009002859

Account No. G10557

Reference: PPN 01885@ AB2, Alliance Resource Operating Partners, L.P.

6.72% Senior Notes, Series B due June 26, 2018

Contact: privateplacements@fblfinancial.com

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: Cudd & Co.

Taxpayer I.D. Number: 13-6022143

Original Notes delivered to:

JP Morgan Chase Bank

4 New York Plaza — Ground Floor Window

New York, NY 10005

Attn: Receive Window

Reference: G10557, Farm Bureau Life Insurance Company

 

A-5



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

7 Hanover Square

New York, NY 10004-2616

Attn: Thomas Donohue

Investment Department 20-D

Fax #: (212) 919-2658/2656

   Series B    $ 15,000,000

Payments

All payments on or in respect of the Note to be by bank wire transfer of Federal
or other immediately available funds (identifying each payment as “Alliance
Resource Operating Partners, L.P. 6.72% Senior Notes, Series B, due June 26,
2018, PPN 01885@ AB2, principal, premium or interest”) to:

JP Morgan Chase Bank

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C #900-9-000200

Reference A/C #G05978, Guardian Life, PPN 01885@ AB2, Alliance Resource
Operating Partners, L.P.

With sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium or interest) to identify
the source and application of funds.

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-5123390

Securities should be delivered to:

JP Morgan Chase

4 New York Plaza –Ground Floor Receive Window

New York, NY 10004

Ref: A/C #G05978, Guardian Life

 

A-6



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

LIFE INSURANCE COMPANY OF THE SOUTHWEST

c/o National Life Insurance Company

One National Life Drive

Montpelier, Vermont 05604

Attention: Private Placements

Fax Number: (802) 223-9332

E-mail: shiggins@nationallife.com

   Series B    $ 7,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Alliance Resource Operating Partners, L.P. 6.72% Senior Notes, Series B, due
June 26, 2018, PPN 01885@ AB2, principal, premium or interest”) to:

J.P. Morgan Chase & Co.

New York, New York 10010

ABA #021000021

Account Number 910-2-754349

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 75-0953004

 

A-7



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

METROPOLITAN LIFE INSURANCE COMPANY

1 MetLife Plaza

27-01 Queens Plaza North

Long Island City, New York 11101

   Series A


Series B

   $


$

60,000,000


9,000,000

Payments

All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

Bank Name:       JPMorgan Chase Bank

ABA Routing #: 021-000-021

Account No.:     002-2-410591

Account Name: Metropolitan Life Insurance Company

Ref: Alliance Resource Operating Partners, L.P., 6.28% Senior Notes, Series A,
due

June 26, 2015 PPN: 01885@ AA4

Alliance Resource Operating Partners, L.P., 6.72% Senior Notes, Series B, due

June 26, 2018 PPN: 01885@ AB2

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make-whole amount or otherwise. For all payments, other
than scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

Notices

All notices and communications to be addressed to:

Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile: (973) 355-4250

With a copy OTHER than with respect to deliveries of financial statements to:

Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Facsimile: (973) 355-4338

 

A-8



--------------------------------------------------------------------------------

Securities are to be registered in the name of Metropolitan Life Insurance
Company

Taxpayer I.D. Number: 13-5581829

Original Notes delivered to:

Metropolitan Life Insurance Company

Securities Investments, Law Department

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Ana da Costa, Esq.

 

A-9



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

SERIES
OF
NOTE(S)

   PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

METLIFE INSURANCE COMPANY OF CONNECTICUT

c/o Metropolitan Life Insurance Company

1 MetLife Plaza

27-01 Queens Plaza North

Long Island City, New York 11101

   Series B    $5,000,000

Payments

All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

Bank Name:         JPMorgan Chase Bank

ABA Routing #:  021-000-021

Account No.:       910-2-587434

Account Name:   MetLife Insurance Company of Connecticut

Ref:       Alliance Resource Operating Partners, L.P., 6.72% Senior Notes,
Series B, due June 26, 2018 PPN: 01885@ AB2

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make-whole amount or otherwise. For all payments, other
than scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

Notices

All notices and communications to be addressed to:

MetLife Insurance Company of Connecticut

c/o Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile: (973) 355-4250

With a copy OTHER than with respect to deliveries of financial statements to:

MetLife Insurance Company of Connecticut

c/o Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

 

A-10



--------------------------------------------------------------------------------

Facsimile: (973) 355-4338

Securities are to be registered in the name of MetLife Insurance Company of
Connecticut

Taxpayer I.D. Number: 06-0566090

Original Notes delivered to:

Metropolitan Life Insurance Company

Securities Investments, Law Department

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Ana da Costa, Esq.

 

A-11



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

SERIES
OF
NOTE(S)

   PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

METLIFE INSURANCE COMPANY OF CONNECTICUT

c/o Metropolitan Life Insurance Company

1 MetLife Plaza

27-01 Queens Plaza North

Long Island City, New York 11101

   Series B    $1,000,000

Payments

All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

Bank Name:         State Street Bank

ABA Routing #:  011-000-028

Account No.:       0008-7049

Account Name:   MetLife Insurance Company of Connecticut Structured Settlement
Fund, Separate Account SSF

Ref: Alliance Resource Operating Partners, L.P., 6.72% Senior Notes, Series B,
due June 26, 2018 PPN: 01885@ AB2

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make-whole amount or otherwise. For all payments, other
than scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

Notices

All notices and communications to be addressed to:

MetLife Insurance Company of Connecticut

c/o Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile: (973) 355-4250

 

A-12



--------------------------------------------------------------------------------

With a copy OTHER than with respect to deliveries of financial statements to:

MetLife Insurance Company of Connecticut

c/o Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Facsimile: (973) 355-4338

Securities are to be registered in the name of MetLife Insurance Company of
Connecticut

Taxpayer I.D. Number: 06-0566090

Original Notes delivered to:

Metropolitan Life Insurance Company

Securities Investments, Law Department

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Ana da Costa, Esq.

 

A-13



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

SERIES
OF
NOTE(S)

   PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

MONUMENTAL LIFE INSURANCE COMPANY

c/o AEGON USA Investment Management, LLC

4333 Edgewood Road, N.E.

Cedar Rapids, Iowa 52499-5335

Attention: Director of Private Placements

Phone: (319) 355-2432

Fax: (319) 355-2666

   Series B    $5,000,000

Payments

All payments on account of the MONUMENTAL LIFE INSURANCE COMPANY shall be made
by wire transfer to:

Bank of New York Mellon

1 Wall Street

New York, NY 10286

ABA #021000018

IOC566

FC Monlife Private

Reference: PPN 01885@ AB2, Alliance Resource Operating Partners, L.P., 6.72%
Senior Notes, Series B, due June 26, 2018

 

A-14



--------------------------------------------------------------------------------

Notices

All notices and confirmation of PAYMENT information with respect of the Notes
should be sent to:

Email: paymentnotifications@aegonusa.com

AEGON USA Investment Management, LLC

Attn: Custody Operations-Privates

4333 Edgewood Road N.E.

Cedar Rapids, Iowa 52499-7013

All other notices and communications (including financials, legal, prepayment
and other notifications) to be addressed as first provided above with a copy to:

Routine correspondence and reporting:

AEGON USA Investment Management, LLC

Director of Private Placements

4333 Edgewood Road NE

Cedar Rapids, IA 52499-5335

Phone:(319) 355-2432

Fax:    (319) 355-2666

With a copy to:

AEGON USA Investment Management, LLC

Attn: Lizz Taylor — Private Placements

400 West Market Street

Louisville, KY 40202

Phone: (502) 560-2639

Fax: (502) 560-2030

Legal / Closing Documents:

 

AEGON USA Investment Management, LLC    AEGON USA Investment Management, LLC   
Attn: Director of Private Placements    Attn: Paul Houk, Esq.    4333 Edgewood
Road N.E.    Investment Legal Department    Cedar Rapids, IA 52499-5335    400
West Market Street, 10th Floor       Louisville, KY 40202   

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 52-0419790

 

A-15



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

SERIES
OF
NOTE(S)

   PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

NATIONAL GUARDIAN LIFE INSURANCE COMPANY

Two East Gilman Street

Madison, WI 53703

Attn: Investment Department

   Series B    $2,000,000

Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds to:

US Bank Madison

PO Box 7900

Madison WI 53707

ABA No. 075000022

For credit to: National Guardian Life Insurance Company

Account No. 312 335 010

Each such wire transfer shall set forth the name of the Company, the full title
(including the applicable coupon rate and final maturity date) of the Notes, a
reference to PPN 01885@ AB2 and the due date and application (as among
principal, premium and interest) of the payment being made.

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 39-049-3780

All questions concerning this security can be directed to:

Robert A. Mucci

Senior Vice President & Treasurer

Phone: (608) 443-5258

E-Fax: (608) 443-5158

Email: RAMUCCI@NGLIC.com

 

A-16



--------------------------------------------------------------------------------

Original Notes delivered to:

Robert A. Mucci

Senior Vice President & Treasurer

National Guardian Life Insurance Company

Two East Gilman Street

Madison, WI 53703

 

NAME AND ADDRESS OF PURCHASER

  

SERIES
OF
NOTE(S)

   PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

NEW YORK LIFE INSURANCE COMPANY

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010-1603

Attention: Fixed Income Investors Group,

Private Finance, 2nd Floor

Fax Number: (212) 447-4122

  

Series A

Series B

   $11,000,000


$8,500,000

Payments

All payments by wire or intrabank transfer of immediately available funds to:

JPMorgan Chase Bank

New York, New York 10019

ABA No. 021-000-021

Credit: New York Life Insurance Company

General Account Number 008-9-00687

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

 

A-17



--------------------------------------------------------------------------------

Notices

All notices with respect to payments and written confirmation of each such
payment, to be addressed:

New York Life Insurance Company

c/o New York Investment Management LLC

51 Madison Avenue

New York, New York 10010-1603

Attention: Financial Management, Securities Operations, 2nd Floor

Fax Number: (212) 447-4160

with a copy sent electronically to: FIIGLibrary@nylim.com

All other notices and communications to be addressed as first provided above,
with a copy sent electronically to: FIIGLibrary@nylim.com, with a copy of any
notices regarding defaults or Events of Default under the operative documents
to: Office of the General Counsel, Investment Section, Room 1016, Fax #:
(212) 576-8340

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-5582869

 

A-18



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

SERIES
OF
NOTE(S)

   PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010-1603

Attention: Fixed Income Investors Group,

Private Finance, 2nd Floor

Fax Number: (212) 447-4122

  

Series A

Series B

   $


$

9,000,000


6,500,000

Payments

All payments by wire or intrabank transfer of immediately available funds to:

JPMorgan Chase Bank

New York, New York

ABA No. 021-000-021

Credit: New York Life Insurance and Annuity Corporation

General Account Number 323-8-47382

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

Notices

All notices with respect to payments and written confirmation of each such
payment, to be addressed:

New York Life Insurance and Annuity Corporation

c/o New York Investment Management LLC

51 Madison Avenue

New York, New York 10010-1603

Attention: Financial Management , Securities Operations, 2nd Floor

Fax Number: (212) 447-4160

with a copy sent electronically to: FIIGLibrary@nylim.com

All other notices and communications to be addressed as first provided above,
with a copy sent electronically to: FIIGLibrary@nylim.com, with a copy of any
notices regarding defaults or Events of Default under the operative documents
to: Office of the General Counsel, Investment Section, Room 1016, Fax Number:
(212) 576-8340

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-3044743

 

A-19



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

SERIES
OF
NOTE(S)

   PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

OHIO NATIONAL LIFE ASSURANCE CORPORATION

One Financial Way

Cincinnati, Ohio 45242

Attention: Investment Department

Fax No.: (513) 794-4506

   Series B    $ 1,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Alliance Resource Operating Partners, L.P., 6.72% Senior Notes, Series B, due
June 26, 2018, PPN 01885@ AB2 principal, premium or interest) to:

U.S. Bank N.A. (ABA #042-000013)

5th and Walnut Streets

Cincinnati, OH 45202

For credit to: Ohio National Life Assurance Corporation

Account Number 865-215-8

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 31-0962495

 

A-20



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

SERIES
OF
NOTE(S)

   PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

THE OHIO NATIONAL LIFE INSURANCE COMPANY

One Financial Way

Cincinnati, Ohio 45242

Attention: Investment Department

Fax No.: (513) 794-4506

   Series B    $ 3,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Alliance Resource Operating Partners, L.P., 6.72% Senior Notes, Series B, due
June 26, 2018, PPN 01885@ AB2 principal, premium or interest) to:

U.S. Bank N.A. (ABA #042-000013)

5th and Walnut Streets

Cincinnati, OH 45202

For credit to: The Ohio National Life Insurance Company

Account Number 910-275-7

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 31-0397080

 

A-21



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

SERIES
OF
NOTE(S)

   PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

PRIMERICA LIFE INSURANCE COMPANY

c/o Conning Asset Management Company

One Financial Plaza, 14th Floor

Hartford, Connecticut 06103-2627

   Series B    $ 3,000,000

Payments

All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:

Primerica Life Insurance Company

Account No. 900 9000 168

Account Name: Trust Other Demand IT SSG Custody

FFC Acct Name: Primerica Life Insurance Company

FFC Acct# G07131

JPMorgan Chase Bank

One Chase Manhattan Plaza

New York, New York 10081

ABA No. 021000021

  Ref: Alliance Resource Operating Partners, L.P.:

              6.72% Series B due June 26, 2018, PPN 01885@ AB2

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as provided above,
Attention: Samuel O. Otchere, Samuel_Otchere@conning.com, phone: 860-299-2262,
fax: 860-299-0262.

With a copy of all notices and communication directed to:

Primerica Life Insurance Company

c/o Conning Asset Management Company

One Financial Plaza, 13th Floor

Hartford, Connecticut 06103-2627

Attn: John Scanlon

Phone: 860-299-2161

Fax: 860-299-0161

email: conning_documents@conning.com

 

A-22



--------------------------------------------------------------------------------

All legal notices and documentation should be directed to:

Primerica Life Insurance Company

c/o Conning Asset Management Company

One Financial Plaza, 13th Floor

Hartford, Connecticut 06103-2627

Attn: Vi R. Smalley

Phone: 860-299-2054

Fax: 860-299-0054

email: Vi_Smalley@conning.com

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 04-1590590

Original Note and one copy delivered to:

Vi R. Smalley, Esq.

Deputy General Counsel

Conning Asset Management

One Financial Plaza

Hartford, CT 06103

Tele: 860-299-2054

 

A-23



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

SERIES
OF
NOTE(S)

   PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

PRINCIPAL LIFE INSURANCE COMPANY

c/o Principal Global Investors, LLC

711 High Street

Des Moines, Iowa 50392-0800

ATTN: Investment Accounting Fixed Income Securities

   Series A    $
$
$
$
$
$ 13,521,969
4,014,164
613,482
584,184
366,201
250,000

Payments

All payments on account of the Notes to be made by 12:00 noon (New York City
time) by wire transfer of immediately available funds to:

ABA No. 121000248

Wells Fargo Bank, N.A.

San Francisco, CA

For credit to Principal Life Insurance Company

Account No. 0000014752

OBI PFGSE (S) B0070566 ()

Attention: (PPN 01885@ AA4 – Alliance Resource Operating Partners, L.P.)

With sufficient information (including Cusip number, interest rate, maturity
date, interest amount, principal amount and premium amount, if applicable) to
identify the source and application of such funds.

All notices to:

Principal Global Investors, LLC

ATTN: Fixed Income Private Placements

711 High Street, G-26

Des Moines, Iowa 50392-0800

and via Email: Privateplacements2@exchange.principal.com

With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:

Principal Global Investors, LLC

Attention: Investment Accounting Fixed Income Securities

711 High Street

Des Moines, Iowa 50392-0960

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 42-0127290

 

A-24



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

PROTECTIVE LIFE INSURANCE COMPANY

2801 Hwy 280, South

Birmingham, Alabama 35223-2488

Attn: Investment Department - Belinda Bradley

Email: Back.office@protective.com

   Series A    $ 7,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
Alliance Resource Operating Partners, L.P., 6.28% Senior Notes, Series A, due
June 26, 2015, PPN: 01885@ AA4, interest and principal) to:

Bank of New York

ABA #021000018

BNF: IOC566

ATTN: PP P&I Department

FFC Cust. Acct #0000294412

CUST. NAME: Protective Life Ins., Co

REF: Protective Life Ins., Co. PPN 01885@ AA4

Notices

All notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: HARE & CO.

Taxpayer I.D. Number: 63-0169720

Original Notes delivered to:

The Bank of New York

One Wall Street, 3rd Floor, Window A

New York, NY 10286

Custody A/C #294412

Cust Name: Protective Life Insurance Company

 

A-25



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

PROTECTIVE LIFE INSURANCE COMPANY

2801 Hwy 280, South

Birmingham, Alabama 35223-2488

Attn: Investment Department - Belinda Bradley

Email: Back.office@protective.com

   Series B    $ 10,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
Alliance Resource Operating Partners, L.P., 6.72% Senior Notes, Series B, due
June 26, 2018, PPN: 01885@ AB2, interest and principal) to:

Bank of New York

ABA #021000018

BNF: IOC566

ATTN: PP P&I Department

FFC Cust. Acct #0000294414

CUST. NAME: Protective ProSaver Modified Ann.

REF: Protective ProSaver PPN 01885@ AB2

Notices

All notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: HARE & CO.

Taxpayer I.D. Number: 63-0169720

Original Notes delivered to:

The Bank of New York

One Wall Street, 3rd Floor, Window A

New York, NY 10286

Custody A/C #294414

Cust Name: Protective ProSaver

Modified Annuity (MGA)

 

A-26



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201-2763

Attention: Managing Director

   Series A


Series B

   $
$ 22,050,000
25,000,000

Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

JPMorgan Chase Bank

New York, NY

ABA No.: 021-000-021

Account Name: Prudential Managed Portfolio

Account No.: P86188 (please do not include spaces)

Each such wire transfer shall set forth the name of the Company, a reference to:

Issuer: Alliance Resource Operating Partners, L.P.

6.28% Senior Notes, Series A, due June 26, 2015, Security No. INV06722, PPN:
01885@ AA4

6.72% Senior Notes, Series B, due June 26, 2018, Security No. INV06722, PPN:
01885@ AB2

and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

A-27



--------------------------------------------------------------------------------

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attention: Manager, Billings and Collections

Recipient of telephonic prepayment notices:

Manager, Trade Management Group

Telephone: (973) 367-3141

Facsimile: (888) 889-3832

All other notices and communications to be addressed as first provided above.

Address for delivery of Notes

Send physical security by nationwide overnight delivery service to:

Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201-2763

Attention: Thomas P. Donahue

Telephone: (214) 720-6202

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 22-1211670

 

A-28



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201-2763

Attention: Managing Director

   Series A    $ 22,700,000

Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

JPMorgan Chase Bank

New York, NY

ABA No.: 021-000-021

Account Name: PRIAC

Account No.: P86329 (please do not include spaces)

Each such wire transfer shall set forth the name of the Company, a reference to:

Issuer: Alliance Resource Operating Partners, L.P.

    6.28% Senior Notes, Series A, due June 26, 2015, Security No. INV06722, PPN:
01885@ AA4

and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

Prudential Retirement Insurance and Annuity Company

c/o Prudential Investment Management, Inc.

Private Placement Trade Management

PRIAC Administration

Gateway Center Four, 7th Floor

100 Mulberry Street

Newark, NJ 07102

Telephone: (973) 802-8107

Facsimile: (888) 889-3832

All other notices and communications to be addressed as first provided above.

 

A-29



--------------------------------------------------------------------------------

Address for delivery of Notes

Send physical security by nationwide overnight delivery service to:

Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201-2763

Attention: Thomas P. Donahue

Telephone: (214) 720-6202

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 06-1050034

 

A-30



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

PRUCO LIFE INSURANCE COMPANY

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201-2763

Attention: Managing Director

   Series A    $ 5,250,000

Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

JPMorgan Chase Bank

New York, NY

ABA No.: 021-000-021

Account No.: P86192 (please do not include spaces)

Account Name: Pruco Life Private Placement

Each such wire transfer shall set forth the name of the Company, a reference to:

Issuer: Alliance Resource Operating Partners, L.P.

    6.28% Senior Notes, Series A, due June 26, 2015, Security No. INV06722, PPN:
01885@ AA4

and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

A-31



--------------------------------------------------------------------------------

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

Pruco Life Insurance Company

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attention: Managing, Billings and Collections

Recipient of telephonic prepayment notices:

Manager, Trade Management Group

Telephone: (973) 367-3141

Facsimile: (888) 889-3832

Notices (other than payments)

All other notices and communications to be addressed as first provided above.

Address for delivery of Notes

Send physical security by nationwide overnight delivery service to:

Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201-2763

Attention: Thomas P. Donahue

Telephone: (214) 720-6202

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 22-1944557

 

A-32



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

SETTLERS LIFE INSURANCE COMPANY

Two East Gilman Street

Madison, WI 53703

Attn: Investment Department

   Series B    $ 1,000,000

Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds to:

US Bank Madison

PO Box 7900

Madison WI 53707

ABA No. 075000022

For credit to: Settlers Life Insurance Company

Account No. 182 380 404 778

Each such wire transfer shall set forth the name of the Company, the full title
(including the applicable coupon rate and final maturity date) of the Notes, a
reference to PPN 01885@ AB2 and the due date and application (as among
principal, premium and interest) of the payment being made.

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 47-064-8948

All questions concerning this security can be directed to:

Robert A. Mucci

Senior Vice President & Treasurer

Phone: (608) 443-5258

E-Fax: (608) 443-5158

Email: RAMUCCI@NGLIC.com

 

A-33



--------------------------------------------------------------------------------

Original Notes delivered to:

Robert A. Mucci

Senior Vice President & Treasurer

Settlers Life Insurance Company

Two East Gilman Street

Madison, WI 53703

 

A-34



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

730 Third Avenue

New York, New York 10017

   Series A


Series B

   $


$

20,000,000


20,000,000

Payments

All payments on or in respect of the Notes shall be made in immediately
available funds on the due date by electronic funds transfer through the
Automated Clearing House System to:

JPMorgan Chase Bank, N.A.

ABA #021-000-021

Account Number 900-9-000200

Account Name: Teachers Insurance and Annuity Association of America

For Further Credit to the Account Number: G07040

Reference: PPN#:                 /Alliance Resource Operating Partner,
L.P./Maturity Date/Interest Rate/Principal and Interest Breakdown

 

A-35



--------------------------------------------------------------------------------

Notices in respect of payments

Contemporaneous with the above electronic funds transfer, advice setting forth
(1) the full name, private placement number, interest rate and maturity date of
the Notes; (2) allocation of payment between principal, interest, Make-Whole
Amount, Modified Make-Whole Amount, other premium or any special payment; and
(3) the name and address of the bank from which such electronic funds transfer
was sent, shall be delivered, mailed or faxed to:

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017

Attention: Securities Accounting Division

Phone Number: (212) 916-4109

Fax Number: (212) 916-6955

With a copy to:

JPMorgan Chase Bank, N.A.

P.O. Box 35308

Newark, New Jersey

All other notices and communications shall be delivered or mailed to:

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Blvd.

Charlotte, North Carolina 28262

Attention: Fixed Income and Real Estate

Telephone Number   (704) 988-4277 (Marina Mavrakis)

      (704) 988-1000 (General Number)

Fax Number  (704) 595-0577

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-1624203

 

A-36



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

TRANSAMERICA LIFE INSURANCE COMPANY

c/o AEGON USA Investment Management, LLC

4333 Edgewood Road, N.E.

Cedar Rapids, Iowa 52499-5335

Attention: Director of Private Placements

Phone: (319) 355-2432

Fax: (319) 355-2666

   Series A    $ 10,000,000

Payments

All payments on account of the TRANSAMERICA LIFE INSURANCE COMPANY shall be made
by wire transfer to:

Citibank, N.A.

111 Wall Street

New York, NY 10043

ABA #021000089

DDA #36218394

Custody Account No. 851236

FC TLIC Private

Reference: PPN 01885@ AA4, Alliance Resource Operating Partners, L.P., 6.28%
Senior Notes, Series A, due June [26], 2015

 

A-37



--------------------------------------------------------------------------------

Notices

All notices and confirmation of PAYMENT information with respect of the Notes
should be sent to:

Email: paymentnotifications@aegonusa.com

AEGON USA Investment Management, LLC

Attn: Custody Operations-Privates

4333 Edgewood Road N.E.

Cedar Rapids, Iowa 52499-7013

All other notices and communications (including financials, legal, prepayment
and other notifications) to be addressed as first provided above with a copy to:

Routine correspondence and reporting:

AEGON USA Investment Management, LLC

Director of Private Placements

4333 Edgewood Road NE

Cedar Rapids, IA 52499-5335

Phone:(319) 355-2432

Fax:(319) 355-2666

With a copy to:

AEGON USA Investment Management, LLC

Attn: Lizz Taylor — Private Placements

400 West Market Street

Louisville, KY 40202

Phone: (502) 560-2639

Fax: (502) 560-2030

Legal / Closing Documents:

 

AEGON USA Investment Management, LLC

Attn: Director of Private Placements
4333 Edgewood Road N.E.

Cedar Rapids, IA 52499-5335

  

AEGON USA Investment Management, LLC

Attn: Paul Houk, Esq.

Investment Legal Department

400 West Market Street, 10th Floor

Louisville, KY 40202

  

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 39-0989781

 

A-38



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY

c/o AEGON USA Investment Management, LLC

4333 Edgewood Road, N.E.

Cedar Rapids, Iowa 52499-5335

Attention: Director of Private Placements

Phone: (319) 355-2432

Fax: (319) 355-2666

   Series A    $ 4,000,000

Payments

All payments on account of the TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY
shall be made by wire transfer to:

Mellon Trust of New England

ABA# – 011001234

Credit DDA Account #125261

Attn: MBS Income, cc1253

Custody Account # TRAF1505472

FC TOLIC Private

Reference: PPN 01885@ AA4, Alliance Resource Operating Partners, L.P., 6.28%
Senior Notes, Series A, due June 26, 2015

 

A-39



--------------------------------------------------------------------------------

Notices

All notices and confirmation of PAYMENT information with respect of the Notes
should be sent to:

Email: paymentnotifications@aegonusa.com

AEGON USA Investment Management, LLC

Attn: Custody Operations-Privates

4333 Edgewood Road N.E.

Cedar Rapids, Iowa 52499-7013

All other notices and communications (including financials, legal, prepayment
and other notifications) to be addressed as first provided above with a copy to:

Routine correspondence and reporting:

AEGON USA Investment Management, LLC

Director of Private Placements

4333 Edgewood Road NE

Cedar Rapids, IA 52499-5335

Phone:(319) 355-2432

Fax:(319) 355-2666

With a copy to:

AEGON USA Investment Management, LLC

Attn: Lizz Taylor — Private Placements

400 West Market Street

Louisville, KY 40202

Phone: (502) 560-2639

Fax: (502) 560-2030

Legal / Closing Documents:

 

AEGON USA Investment Management, LLC

Attn: Director of Private Placements

4333 Edgewood Road N.E.

Cedar Rapids, IA 52499-5335

  

AEGON USA Investment Management, LLC

Attn: Paul Houk, Esq.

Investment Legal Department

400 West Market Street, 10th Floor

Louisville, KY 40202

    

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 95-1060502

 

A-40



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

UNUM LIFE INSURANCE COMPANY OF AMERICA

c/o Provident Investment Management, LLC

1 Fountain Square – 6th Floor North

Mail Code 6N670

Chattanooga, TN 37402

Attention: Private Placements

Telephone: (423) 294-1172

Facsimile: (423) 294-3351

   Series A


Series B

   $
$ 4,000,000
8,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

CUDD & CO.

c/o JPMorgan Chase Bank

New York, NY

ABA No. 021 000 021

SSG Private Income Processing

A/C #900-9-000200

Custodial Account No. G 08287

Reference must be made to: Issuer: Alliance Resource Operating Partners, L.P.

6.28% Senior Notes, Series A, due June 26, 2015 PPN: 01885@ AA4

6.72% Senior Notes, Series B, due June 26, 2018 PPN: 01885@ AB2

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: CUDD & CO.

Taxpayer I.D. Number for CUDD & CO.: 13-6022143

 

A-41



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

   SERIES
OF
NOTE(S)    PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED

VANTISLIFE INSURANCE COMPANY

c/o Principal Global Investors, LLC

711 High Street

Des Moines, Iowa 50392-0800

ATTN: Investment Accounting Fixed Income Securities

   Series A    $ 650,000

Payments

All payments on account of the Notes to be made by 12:00 noon (New York City
time) by wire transfer of immediately available funds to:

ABA No. 011600033

Bank Name: BNIM (TD BANKNORTH WEALTH MANAGEMENT GROUP)

DDA#: 0060157930

For further credit to the account of: VantisLife Insurance Company

FFC a/c: 749546016

OBI PFGSE (S) B0070566 ()

Attention: (PPN: 01885@ AA4 – Alliance Resource Operating Partners, L.P.)

With sufficient information (including Cusip number, interest rate, maturity
date, interest amount, principal amount and premium amount, if applicable) to
identify the source and application of such funds.

All notices to:

VantisLife Insurance Company

c/o Principal Global Investors, LLC

ATTN: Fixed Income Private Placements

711 High Street, G-26

Des Moines, Iowa 50392-0800

and via Email: Privateplacements2@exchange.principal.com

With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:

VantisLife Insurance Company

c/o Principal Global Investors, LLC

Attention: Investment Accounting Fixed Income Securities

711 High Street

Des Moines, Iowa 50392-0960

Name of Nominee in which Notes are to be issued: HARE & CO

Taxpayer I.D. Number: 06-0523876

 

A-42



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acquisition Period” means the period commencing on a Trigger Date and ending on
the earlier of (a) the delivery by the Company to the holders of the Notes of a
pro forma compliance certificate certifying, among other information set forth
in the compliance certificate, that the Consolidated Debt to Consolidated Cash
Flow Ratio referred to in Section 10.1(a) is not greater than 3.5 to 1.0 and
(b) the 180th day after the Trigger Date. For clarification purposes, there may
be only one Acquisition Period at any time but more than one Permitted
Acquisition may occur during any one Acquisition Period.

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, (b) any Person beneficially owning or holding, directly or
indirectly, 10% or more of the Capital Stock of such first Person or any
subsidiary of such first Person or any corporation of which such first Person
and the subsidiaries of such first Person beneficially own or hold, in the
aggregate, directly or indirectly, 10% or more of the Capital Stock, and (c) any
officer or director of such first Person. As used in this definition, “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. Unless the context
otherwise clearly requires, any reference to an “Affiliate” is a reference to an
Affiliate of the Company; provided, however, the Company shall not be an
Affiliate of any Restricted Subsidiary and no Restricted Subsidiary shall be an
Affiliate of the Company or any other Restricted Subsidiary.

“Asset Acquisition” means (a) an Investment by the Company or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Restricted Subsidiary or shall be merged with or into the Company or any
Restricted Subsidiary, (b) the acquisition by the Company or any Restricted
Subsidiary of the assets of any Person (other than a Restricted Subsidiary)
which constitute all or substantially all of the assets of such Person or
(c) the acquisition by the Company or any Restricted Subsidiary of any division
or line of business of any Person (other than a Restricted Subsidiary).

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as amended.

“Associated Persons” is defined in Section 22.9.

“Available Cash” means, with respect to any fiscal quarter ending prior to the
Liquidation Date,

(a) the sum of (i) all cash and cash equivalents of the Partnership Group on
hand at the end of such fiscal quarter, and (ii) all additional cash and cash
equivalents of the Partnership Group on hand on the date of determination of
Available Cash with respect to such fiscal quarter resulting from Working
Capital Borrowings made subsequent to the end of such fiscal quarter, less

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(b) the amount of any cash reserves that is necessary or appropriate in the
reasonable discretion of the General Partner to (i) provide for the proper
conduct of the business of the Partnership Group (including reserves for future
capital expenditures and for anticipated future credit needs of the Partnership
Group) subsequent to such fiscal quarter, (ii) comply with applicable law or any
loan agreement, security agreement, mortgage, debt installment or other
agreement or obligation to which any Group Member is a party or by which it is
bound or its assets are subject or (iii) provide funds for distributions under
Section 6.4 or 6.5 of the MLP Agreement in respect of any one or more of the
next four fiscal quarters; provided, however, that the General Partner may not
establish cash reserves pursuant to (iii) above if the effect of such reserves
would be that the MLP is unable to distribute the Minimum Quarterly Distribution
on all MLP Units, plus any Cumulative Common Unit Arrearage on all MLP Units,
with respect to such fiscal quarter, and provided, further, that disbursements
made by a Group Member or cash reserves established, increased or reduced after
the end of such fiscal quarter but on or before the date of determination of
Available Cash with respect to such fiscal quarter shall be deemed to have been
made, established, increased or reduced, for purposes of determining Available
Cash, within such fiscal quarter if the General Partner so determines.

Notwithstanding the foregoing, “Available Cash” with respect to the fiscal
quarter in which the Liquidation Date occurs and any subsequent fiscal quarter
shall equal zero.

For purposes of the definition of “Available Cash”, the following terms shall
have the following meanings:

“Cumulative Common Unit Arrearage” has the meaning assigned to such term in the
MLP Agreement.

“Group Member” means a member of the Partnership Group.

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Company of the type described in clauses (a) and (b) of the
first sentence of Section 12.2 of the Partnership Agreement, the date on which
the applicable time period during which the partners of the Company have the
right to elect to reconstitute the Company and continue its business has expired
without such an election being made, and (b) in the case of any other event
giving rise to the dissolution of the Company, the date on which such event
occurs.

“Minimum Quarterly Distribution” has the meaning assigned to such term in the
MLP Agreement.

 

B-2



--------------------------------------------------------------------------------

“Partnership Group” means the Company and all Subsidiaries, treated as a single
consolidated entity.

“Working Capital Borrowings” means borrowings under the Bank Facility giving
rise to Debt incurred for working capital purposes and for the purpose of making
distributions to the MLP.

“Bank Facility” means that certain Second Amended and Restated Credit Agreement
dated as of September 25, 2007 among the Company, the Initial Lenders, Initial
Issuing Banks and Swing Line Bank, as named therein, JPMorgan Chase, N.A., as
paying agent, JPMorgan Chase Bank, N.A. and Citicorp USA, Inc., as
co-administrative agents, and Citigroup Global Markets Inc. and J.P. Morgan
Securities Inc. as joint lead arrangers and joint bookrunners, as the same may
from time to time be supplemented, amended, restated, renewed, extended or
replaced.

“Business Day” means (a) for the purposes of Section 8.8 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York, or Tulsa, Oklahoma are required or
authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Capital Stock” shall mean, with respect to any Person, any and all shares,
units representing interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, including, (a) with respect
to partnerships, partnership interests (whether general or limited) and any
other interest or participation that confers upon a Person the right to receive
a share of the profits and losses of, or distributions of assets of, such
partnership, (b) with respect to limited liability companies, member interests,
and (c) with respect to any Person, any rights (other than debt securities
convertible into capital stock), warrants or options exchangeable for or
convertible into such capital stock.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” means Alliance Resource Operating Partners, L.P., a Delaware limited
partnership or any successor that becomes such in the manner prescribed in
Section 10.4.

“Company Notice” is defined in Section 8.3.

 

B-3



--------------------------------------------------------------------------------

“Consent and Agreement” is defined in Section 10.8.

“Consolidated Adjusted Restricted Subsidiary Debt” means all Debt of Restricted
Subsidiaries other than

(a) Debt owing to the Company or to a Restricted Subsidiary with respect to
which the Company shall have at least the same degree of ownership and control
as it does with respect to the indebted Restricted Subsidiary; and

(b) Debt consisting of unsecured obligations of Subsidiary Guarantors under
(i) the Subsidiary Guaranty Agreement or (ii) any Qualified Subsidiary Guaranty
which is executed and remains outstanding in conformity with the provisions of
Section 10.8.

“Consolidated Cash Flow” means, as of any date of determination for any
applicable period, the excess, if any, of (a) the sum of, without duplication,
the amounts for such period, taken as a single accounting period, of
(i) Consolidated Net Income for such period, plus (ii) to the extent deducted in
the determination of Consolidated Net Income for such period, without
duplication, (A) Consolidated Non-Cash Charges, (B) Consolidated Interest
Expense and (C) Consolidated Income Tax Expense, over (b) the sum of, without
duplication, the amounts for such period, taken as a single accounting period,
of (i) any non-cash items increasing Consolidated Net Income for such period to
the extent that such items constitute reversals of Consolidated Non-Cash Charges
for a previous period and which were included in the computation of Consolidated
Cash Flow for such previous period pursuant to the provisions of the preceding
clause (a) and (ii) any cash charges for such period to the extent that such
charges constituted non-cash items for a previous period and to the extent such
charges are not otherwise included in the determination of Consolidated Net
Income; provided that in calculating Consolidated Cash Flow for any such period,
(1) full effect shall be given to the proviso to the definition of “Consolidated
Interest Expense” set forth below and (2) Consolidated Cash Flow shall be
calculated after giving effect on a pro forma basis for such period, in all
respects in accordance with GAAP, to any Transfer or Asset Acquisitions
(including, without limitation any Asset Acquisition by the Company or any
Restricted Subsidiary giving rise to the need to determine Consolidated Cash
Flow as a result of the Company or one of its Restricted Subsidiaries (including
any Person that becomes a Restricted Subsidiary as result of any such Asset
Acquisition) incurring, assuming or otherwise becoming liable for any Debt)
occurring during the period commencing on the first day of such period to and
including the date of the transaction, as if such Transfer or Asset Acquisition
occurred on the first day of such period.

“Consolidated Debt” means, as of any date of determination, the aggregate
outstanding principal amount of all Debt of the Company and its Restricted
Subsidiaries outstanding on such date (without duplication), after eliminating
all offsetting debits and credits between the Company and its Restricted
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Restricted Subsidiaries in accordance with GAAP.

 

B-4



--------------------------------------------------------------------------------

“Consolidated Debt to Consolidated Cash Flow Ratio” means, at any date of
determination, the ratio of Consolidated Debt of the Company and its Restricted
Subsidiaries as at the end of the most recently ended fiscal quarter of the
Company for which financial statements are required to be delivered to the
holders of the Notes pursuant to Section 7.1(a) or (b), as the case may be, to
Consolidated Cash Flow of the Company and its Restricted Subsidiaries for such
fiscal quarter and the immediately preceding three fiscal quarters; provided
that for purposes of the computation of the Consolidated Debt to Consolidated
Cash Flow Ratio pursuant to Section 10.1, “Consolidated Debt” shall not include
any Non-Recourse Debt and “Consolidated Interest Expense” (as used in the
definition of “Consolidated Cash Flow”) shall not include any interest on
Non-Recourse Debt.

“Consolidated Income Tax Expense” means, with respect to any period, all
provisions for Federal, state, local and foreign income taxes of the Company and
its Restricted Subsidiaries for such period as determined on a consolidated
basis in accordance with GAAP.

“Consolidated Interest Expense” means, as of any date of determination for any
applicable period, the sum (without duplication) of the following (in each case,
eliminating all offsetting debits and credits between the Company and its
Restricted Subsidiaries and all other items required to be eliminated in the
course of the preparation of consolidated financial statements of the Company
and its Restricted Subsidiaries in accordance with GAAP): (a) all interest in
respect of Debt of the Company and its Restricted Subsidiaries whether paid or
accrued (including non-cash interest payments and imputed interest on Capital
Lease Obligations) deducted in determining Consolidated Net Income for such
period, and (b) all debt discount (but not expense) amortized or required to be
amortized in the determination of Consolidated Net Income for such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Restricted Subsidiaries for such period (taken
as a cumulative whole), as determined in accordance with GAAP; provided that
there shall be excluded:

(a) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Company or a Subsidiary,
and the income (or loss) of any Person, substantially all of the assets of which
have been acquired in any manner, realized by such other Person prior to the
date of acquisition;

(b) the income (or loss) of any Person (other than a Restricted Subsidiary) in
which the Company or any Restricted Subsidiary has an ownership interest, except
to the extent that any such income has been actually received by the Company or
such Restricted Subsidiary in the form of cash dividends or similar cash
distributions;

(c) the undistributed earnings of any Restricted Subsidiary to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary is not at the time permitted by the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary;

 

B-5



--------------------------------------------------------------------------------

(d) any aggregate net gain or loss during such period arising from the sale,
conversion, exchange or other disposition of capital assets (such term to
include, without limitation, (i) all non-current assets, and, without
duplication, (ii) the following, whether or not current: all fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets, and all Securities); and

(e) any net income or gain or loss during such period from (i) any change in
accounting principles in accordance with GAAP, (ii) any prior period adjustments
resulting from any change in accounting principles in accordance with GAAP, or
(iii) any extraordinary or non-cash unusual items.

“Consolidated Non-Cash Charges” means, with respect to the Company and its
Restricted Subsidiaries for any period, the aggregate depreciation, depletion
and amortization (other than amortization of debt discount and expense), the
non-cash portion of advance royalties and any non-cash employee compensation
expenses for such period, in each case, reducing Consolidated Net Income of the
Company and its Restricted Subsidiaries for such period as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Assets” means, at any time, the total assets and properties
of the Company and its Restricted Subsidiaries which would be shown as assets on
a consolidated balance sheet of the Company and its Restricted Subsidiaries as
of such time prepared in accordance with GAAP.

“Contract Price” is defined in Section 9.8.

“Debt” means, with respect to any Person, without duplication,

(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including, without limitation, all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

(c) its Capital Lease Obligations;

(d) all liabilities secured by any Lien with respect to any property owned by
such Person (whether or not it has assumed or otherwise become liable for such
liabilities) but excluding, for the avoidance of doubt, all liabilities for
taxes that are secured (whether by operation of law or otherwise) by a Lien on
such property;

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function or surety bonds issued or accepted for its account by banks or
other financial institutions (whether or not representing obligations for
borrowed money), other than any such liabilities that are incurred in the
ordinary course of business of such Person and

 

B-6



--------------------------------------------------------------------------------

(i) that consist of liabilities in respect of surety bonds (other than
liabilities in respect of letters of credit issued to any insurance company or
other issuer of a surety bond as credit support for such Person’s reimbursement
obligations to such insurance company or other institution acting as issuer of
such surety bond) where such surety bonds are issued to support such Person’s
obligations in respect of workmen’s compensation, unemployment insurance,
reclamation laws or mining activities or activities incidental, supplemental or
related to mining activities, the payment of retirement benefits or performance
guarantees relating to coal deliveries or insurance deductibles, or

(ii) that consist of liabilities in respect of letters of credit or instruments
serving a similar function which are issued to support such Person’s obligations
(including surety bond obligations) in respect of workmen’s compensation,
unemployment insurance, reclamation laws or mining activities or activities
incidental, supplemental or related to mining activities, the payment of
retirement benefits or performance guarantees relating to coal deliveries or
insurance deductibles and aggregating no more than $20,000,000 at anytime
outstanding for all of the liabilities contemplated by this clause (ii); or

(iii) which are issued in respect of current trade payables of such Person;

(f) Swaps of such Person, to the extent required to be reflected on a balance
sheet of such Person prepared as of any date of determination in accordance with
GAAP;

(g) Preferred Stock of Restricted Subsidiaries owned by Persons other than the
Company, a Subsidiary Guarantor or a Wholly Owned Restricted Subsidiary; and

(h) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (g) hereof.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, with respect to a series of Notes, that rate of interest
that is the greater of (i) 2% per annum above the rate of interest stated in
clause (a) of the first paragraph of the Notes of such series or (ii) 2% over
the rate of interest publicly announced by Citibank, N.A. in New York, New York
as its “base” or “prime” rate.

“Designated Proceeds” is defined in Section 8.3.

“Disclosure Documents” is defined in Section 5.3.

 

B-7



--------------------------------------------------------------------------------

“Distribution” means, in respect of any corporation, association or other
business entity:

(a) dividends or other distributions or payments on Capital Stock of such
corporation, association or other business entity (except distributions in such
stock or other equity interest); and

(b) the redemption, retirement, purchase or acquisition of such stock or other
Equity Interests or of warrants, rights or other options to purchase such stock
or other Equity Interests (except when solely in exchange for such stock or
other Equity Interests) unless made, substantially contemporaneously, with the
net proceeds of (or utilizing funds or other property valued in an amount not
exceeding the net proceeds of) a sale of such stock or other Equity Interests or
from a contribution to the equity of such corporation, association or other
business.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

“Funding Instruction Letter” is defined in Section 4.12.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

B-8



--------------------------------------------------------------------------------

“General Partner” means Alliance Resource Management GP, LLC, a Delaware limited
liability company, and its successors and permitted assigns as the managing
general partner of the Company.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” and, with correlative meaning, “Guaranteed” means, with respect to
any Person, any obligation (except the endorsement in the ordinary course of
business of negotiable instruments for deposit or collection) of such Person
guaranteeing or in effect guaranteeing any Debt of any other Person in any
manner, whether directly or indirectly, including (without limitation)
obligations incurred through an agreement, contingent or otherwise, by such
Person:

(a) to purchase such Debt or any property constituting security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such Debt, or
(ii) to maintain any working capital or other balance sheet condition or any
income statement condition of any other Person or otherwise to advance or make
available funds for the purchase or payment of such Debt;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt of the ability of any other Person to
make payment of the Debt; or

(d) otherwise to assure the owner of such Debt against loss in respect thereof.

In any computation of the Debt of the obligor under any Guaranty, the Debt that
is the subject of such Guaranty shall be assumed to be a direct obligation of
such obligor. The amount of any Guaranty shall be equal to the outstanding
amount of the Debt guaranteed, or such lesser amount to which the maximum
exposure of such Person shall have been specifically limited.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
any other substances, including all substances listed in or regulated in any
Environmental Law that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,

 

B-9



--------------------------------------------------------------------------------

disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Institutional Investor” means (a) any purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Intercreditor Agreement” is defined in Section 2.2(b).

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated Cash Flow to (b) Consolidated Interest Expense during the four
consecutive fiscal quarters most recently ended for which financial statements
are required to be delivered to the holders of the Notes pursuant to
Section 7.1(a) or (b), as the case may be.

“Investment” means any investment, made in cash or by delivery of property, by
the Company or any of its Restricted Subsidiaries (a) in any Person, whether by
acquisition of stock, debt or other obligations or Security, or by loan,
guaranty of any debt, advance, capital contribution or otherwise, or (b) in any
property.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest, production payment or other encumbrance, or any interest or
title of any vendor, lessor, lender or other secured party to or of such Person
under any conditional sale or other title retention agreement or Capital Lease,
upon or with respect to any property or asset of such Person (including in the
case of stock, stockholder agreements, voting trust agreements and all similar
arrangements); provided, however, “Lien” shall not include any negative pledge
nor any royalty interest or overriding royalty interest under any lease,
sublease, override royalty agreement or other similar agreement entered into in
the ordinary course of business.

“Make-Whole Amount” is defined in Section 8.8.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Restricted
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets, or properties of the Company
and its Restricted Subsidiaries taken as a whole, (b) the ability of the Company
to perform its payment obligations or its obligations under Sections 9 or 10 or
any other material obligations under this Agreement and the Notes, (c) the
ability of the Subsidiary Guarantors, taken as a whole, to perform their payment
obligations or other material obligations under the Subsidiary Guaranty
Agreement, or (d) the validity or enforceability of this Agreement, the Notes or
the Subsidiary Guaranty Agreement.

 

B-10



--------------------------------------------------------------------------------

“Memorandum” is defined in Section 5.3.

“MLP” means Alliance Resource Partners, L.P., a Delaware limited partnership.

“MLP Agreement” means the Second Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of September 15, 2005, as amended by Amendment
No. 1 thereto, entered into effective as of May 15, 2006, Amendment No. 2
thereto, dated as of October 25, 2007, and Amendment No. 3 thereto, executed as
of April 14, 2008, and as the same may be further amended, restated, modified or
supplemented after the date hereof, to the extent permitted under the Note
Documents.

“MLP Units” means the common units of the MLP.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“New Guarantor” is defined in Section 10.8.

“1999 Note Agreement” shall mean that certain Note Purchase Agreement dated as
of August 16, 1999 between the Company and the holders of the 1999 Notes, as the
same may from time to time be supplemented or amended.

“1999 Notes” shall mean the 8.31% Senior Notes due August 20, 2014 in the
original principal amount of $180,000,000 issued under and pursuant to the 1999
Note Agreement.

“Non-Recourse Debt” means any Debt in respect of which the Person to which such
Debt is owed has no recourse to the Company or any Restricted Subsidiary.

“Note Documents” means (a) this Agreement, (b) the Notes, (c) the Subsidiary
Guaranty Agreement and (d) the Intercreditor Agreement, in each case as amended,
restated, modified or supplemented.

“Notes” is defined in Section 1.

“Notional Debt” is defined in Section 9.8.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or the General Partner whose responsibilities
extend to the subject matter of such certificate.

 

B-11



--------------------------------------------------------------------------------

“Option Properties” is defined in Section 9.8.

“Original Subsidiary Guarantor” is defined in Section 2.2.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership Agreement, dated as of August 20, 1999, of the Company, as amended,
restated, modified or supplemented in accordance with the terms of this
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Acquisition” means any acquisition (including any Investment) or
series of related acquisitions, whether by Capital Stock or asset purchase,
merger, consolidation or otherwise, of (i) all or substantially all of the
assets of any other Person or a division or line of business thereof or a coal
mine or other operating facility, or (ii) any coal reserves or series of related
coal reserves; provided that, in the case of any such acquisition (or series of
related acquisitions) pursuant to any of clause (i) or (ii) hereof, (x) the
aggregate purchase price paid or payable in connection with such acquisition (or
series of related acquisitions) is equal to or greater than $75,000,000 (when
taking into account all cash, securities, deferred purchase price, royalty
payments, assumption of indebtedness and other consideration so paid or payable)
and (y) such acquisition is permitted by the provisions of Section 10.4 or 10.6.

“Permitted Investments” means, at any time, all of the following:

(a) Investments in property to be used in the ordinary course of business of the
Company and its Restricted Subsidiaries;

(b) Investments in current assets arising from the sales of goods and services
in the ordinary course of business of the Company and its Restricted
Subsidiaries;

(c) Investments in one or more Restricted Subsidiaries or any Person that
concurrently with such Investment becomes a Restricted Subsidiary;

(d) Investments by the Restricted Subsidiaries in the Company otherwise
expressly permitted in this Agreement;

(e) Investments in United States Governmental Securities maturing within one
year from the date of acquisition;

(f) Investments in certificates of deposit, banker’s acceptances or other bank
instruments maturing within one year from the date of acquisition thereof,
issued by Acceptable Banks;

(g) Investments in Repurchase Agreements;

 

B-12



--------------------------------------------------------------------------------

(h) Investments in obligations of any state of the United States of America, or
any municipality of any such state, in each case rated “AA” or better by S&P,
“Aa2” or better by Moody’s or an equivalent rating by any other credit rating
agency of recognized national standing, provided that such obligations mature
within one year from the date of acquisition thereof;

(i) Investments in commercial paper maturing in 270 days or less from the date
of issuance which, at the time of acquisition by the Company or any Restricted
Subsidiary, is rated Al or better by S&P or P1 or better by Moody’s or an
equivalent rating by any other credit rating agency of recognized national
standing; and

(j) Other Investments, provided that the aggregate of all such other Investments
would not exceed 20% of Consolidated Total Assets.

As used in this definition of “Permitted Investments”:

“Acceptable Bank” means (i) any bank or trust company (a) which is organized
under the laws of the United States of America or any State thereof, (b) which
has capital, surplus and undivided profits aggregating at least $500,000,000,
and (c) whose long-term unsecured debt obligations (or the long-term unsecured
debt obligations of the holding company owning all of the capital stock of such
bank or trust company) shall have been given a rating of “AA-“ or better by S&P,
“Aa3” or better by Moody’s or an equivalent rating by any other credit rating
agency of recognized national standing or the commercial paper or other
short-term unsecured debt obligations of which (or the short-term unsecured debt
obligations of the holding company owning all of the capital stock of such bank
or trust company) shall have been given a rating of “Al” or better by S&P or
“Prime 1” or better by Moody’s or an equivalent rating by any other credit
rating agency of recognized national standing or (ii) any bank party to the Bank
Facility.

“Acceptable Broker-Dealer” means any Person other than a natural Person
(i) which is registered as a broker or dealer pursuant to the Exchange Act and
(ii) whose long-term unsecured debt obligations shall have been given a rating
of “AA-“ or better by S&P, “Aa3” or better by Moody’s or an equivalent rating by
any other credit rating agency of recognized national standing.

“Moody’s” means Moody’s Investors Service, Inc.

“Repurchase Agreement” means any written agreement.

(a) that provides for (i) the transfer of one or more United States Governmental
Securities in an aggregate principal amount at least equal to the amount of the
Transfer Price (defined below) to the Company or any of its Restricted
Subsidiaries from an Acceptable Bank or an Acceptable Broker-Dealer against a
transfer of funds (the “Transfer Price”) by the Company or such Restricted
Subsidiary to such Acceptable Bank or Acceptable Broker-Dealer, and (ii) a
simultaneous agreement by the Company

 

B-13



--------------------------------------------------------------------------------

or such Restricted Subsidiary, in connection with such transfer of funds, to
transfer to such Acceptable Bank or Acceptable Broker-Dealer the same or
substantially similar United States Governmental Securities for a price not less
than the Transfer Price plus a reasonable return thereon at a date certain not
later than 65 days after such transfer of funds,

(b) in respect of which the Company or such Restricted Subsidiary shall have the
right, whether by contract or pursuant to applicable law, to liquidate such
agreement upon the occurrence of any default thereunder, and

(c) in connection with the Company or such Restricted Subsidiary, or an agent
thereof, shall have taken all action required by applicable law or regulations
to perfect a Lien on such United States Governmental Securities.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.

“United States Governmental Security” means any direct obligation of, or
obligation guaranteed by, the United States of America, or any agency controlled
or supervised by or acting as an instrumentality of the United States of America
pursuant to authority granted by the Congress of the United States of America,
so long as such obligation or guarantee shall have the benefit of the full faith
and credit of the United Sates of America which shall have been pledged pursuant
to authority granted by the Congress of the United States of America.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Preferred Stock” of any Person means any class of Capital Stock of such Person
that is preferred over any other class of Capital Stock of such Person as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such Person.

“Prepayment Date” is defined in Section 8.3.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Proposed Prepayment Date” shall have the meaning assigned thereto in Section
8.4.

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the first paragraph of this Agreement.

 

B-14



--------------------------------------------------------------------------------

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor, as amended.

“Qualified Debt” is defined in Section 10.5.

“Qualified Debt Agreement” means (a) the Bank Facility and (b) any credit, loan,
note or like agreement under which Debt of the Company is issued and outstanding
and which Debt is guaranteed by any Subsidiary Guarantor, as any such agreement
may, from time to time, be supplemented, amended, renewed, extended or replaced.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Qualified Subsidiary Guarantor” is defined in Section 2.2.

“Related Documents” means the Partnership Agreement and the MLP Agreement.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company or the General Partner with responsibility for the administration
of the relevant portion of this Agreement.

“Restricted Payment” means any Distribution in respect of the Company or a
Restricted Subsidiary (other than, in the case of a Restricted Subsidiary, a
Distribution made to the Company or another Restricted Subsidiary or a
Distribution constituting or resulting in a Permitted Investment), including,
without limitation, any Distribution resulting in the acquisition by the Company
of securities that would constitute treasury stock. For purposes of this
Agreement, the amount of any Restricted Payment made in property shall be the
greater of (a) the Fair Market Value of such property (as determined in good
faith by the board of directors (or equivalent governing body) of the Person
making such Restricted Payment) and (b) the net book value thereof on the books
of such Person, in each case determined as of the date on which such Restricted
Payment is made.

“Restricted Subsidiary” means any Subsidiary (a) of which more than 50% (by
number of votes) of each class of (x) Voting Stock, and (y) all other securities
convertible into, exchangeable for or representing the right to purchase, Voting
Stock is beneficially owned, directly or indirectly, by the Company, (b) which
is organized under the laws of the United States or any State thereof, (c) which
maintains substantially all of its assets and conducts substantially all of its
business within the United States, and (d) which is properly designated as such
by the Company in the most recent notice (or, prior to any such notice, on
Schedule 5.4, including Alliance Coal LLC) with respect to such Subsidiary given
by the Company pursuant to and in accordance with the provisions of Section 7.4.

 

B-15



--------------------------------------------------------------------------------

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Security” has the meaning set forth in Section 2(a)(1) of the Securities Act.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or the General
Partner.

“Special General Partner” means Alliance Resource GP, LLC, a Delaware limited
liability company, together with its successors and permitted assigns as the
“special general partner” of the Company.

“Series A Notes” is defined in Section 1.

“Series B Notes” is defined in Section 1.

“Solvent” or “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, joint venture, association, trust or other
entity of which (or in which) more than 50% of (a) the issued and outstanding
Capital Stock having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether at the time Capital Stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interests in the capital
or profits of such partnership, limited liability company, joint venture or
association with ordinary voting power to elect a majority of the board of
directors (or Persons performing similar functions) of such partnership, limited
liability company, joint venture or association, or (c) the beneficial interests
in such trust or other entity with ordinary voting power to elect a majority of
the board of trustees (or Persons performing similar functions) of such trust or
other entity, is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its Subsidiaries, or by one or more of
such Person’s other Subsidiaries.

 

B-16



--------------------------------------------------------------------------------

“Subsidiary Guarantors” is defined in Section 2.2(a) and shall include any
Subsidiary Guarantor which is required to comply with the requirements of
Section 10.8.

“Subsidiary Guaranty Agreement” has the meaning specified in Section 2.2.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, abandons, transfers, leases (as lessor), or otherwise
disposes of any of its assets; provided, however, that “Transfer” shall not
include (a) the granting of any Liens permitted to be granted pursuant to this
Agreement, (b) any transfer of assets permitted pursuant to Section 10.5,
(c) the making of any Restricted Payment permitted pursuant to Section 10.7 or
(d) the making of any Investment permitted pursuant to Section 10.6.

“Trigger Date” means the closing date of any Permitted Acquisition where the pro
forma Consolidated Debt to Consolidated Cash Flow Ratio is greater than 3.5 to
1.0, thereby initiating an Acquisition Period.

“Unrestricted Subsidiary” means a Subsidiary which is not a Restricted
Subsidiary.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Stock” means, (a) Securities of any class of classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the directors (or Persons performing similar functions) or (b) in
the case of a partnership, limited liability company or joint venture, interests
in the profits or capital thereof entitling the holders of such interests to
approve major business actions.

 

B-17



--------------------------------------------------------------------------------

“Wholly Owned” means, at any time, with respect to any Subsidiary of any Person,
a Subsidiary of which at least ninety-eight percent (98%) of all of the equity
interests (except directors’ qualifying shares) and Voting Stock are owned by
any one or more of such Person and such Person’s other Wholly Owned Subsidiaries
at such time.

 

B-18



--------------------------------------------------------------------------------

[FORM OF SERIES A NOTE]

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

6.28% SENIOR NOTE, SERIES A, DUE JUNE 26, 2015

 

No.             

   Date

$                 

   PPN 01885@ AA4

FOR VALUE RECEIVED, the undersigned, Alliance Resource Operating Partners, L.P.
(herein called the “Company”), a Delaware limited partnership, hereby promises
to pay to [                    ], or registered assigns, the principal sum of
[                    ] DOLLARS (or so much thereof as shall not have been
prepaid) on June 26, 2015, with interest (computed on the basis of a 360-day
year of twelve 30-day months) on the unpaid balance hereof at the rate of
(a) 6.28% per annum from the date hereof, payable semiannually, on the 26th day
of June and December in each year, commencing with the June 26 or December 26
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
of interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 8.28% or (ii) 2% over the rate of
interest publicly announced by Citibank, N.A. from time to time in New York, New
York as its “base” or “prime” rate payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Citibank, N.A., New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of June 26, 2008 (as from time
to time amended, restated, modified or supplemented in accordance with its
terms, the “Note Purchase Agreement”), between the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement, (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement and (iii) made the agreement set forth in Section 22.9 of the
Note Purchase Agreement. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

EXHIBIT 1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit application of the laws of a jurisdiction other than such
State.

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P. By   Alliance Resource Management GP,
LLC, its managing general partner By        [Title]

 

B-2



--------------------------------------------------------------------------------

[FORM OF SERIES B NOTE]

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

6.72% SENIOR NOTE, SERIES B, DUE JUNE 26, 2018

 

No.             

   Date

$                 

   PPN 01885@ AB2

FOR VALUE RECEIVED, the undersigned, Alliance Resource Operating Partners, L.P.
(herein called the “Company”), a Delaware limited partnership, hereby promises
to pay to [                    ], or registered assigns, the principal sum of
[                    ] DOLLARS (or so much thereof as shall not have been
prepaid) on June 26, 2018, with interest (computed on the basis of a 360-day
year of twelve 30-day months) on the unpaid balance hereof at the rate of
(a) 6.72% per annum from the date hereof, payable semiannually, on the 26th day
of June and December in each year, commencing with the June 26 or December 26
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
of interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 8.72% or (ii) 2% over the rate of
interest publicly announced by Citibank, N.A. from time to time in New York, New
York as its “base” or “prime” rate payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Citibank, N.A., New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of June 26, 2008 (as from time
to time amended, restated, modified or supplemented in accordance with its
terms, the “Note Purchase Agreement”), between the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement, (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement and (iii) made the agreement set forth in Section 22.9 of the
Note Purchase Agreement. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

EXHIBIT 2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit application of the laws of a jurisdiction other than such
State.

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P. By   Alliance Resource Management GP,
LLC, its managing general partner By        [Title]

 

E-2-2



--------------------------------------------------------------------------------

[FORM OF SUBSIDIARY GUARANTY AGREEMENT]

 

 

 

SUBSIDIARY GUARANTY AGREEMENT

Dated as of June 26, 2008

From

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

in favor of

THE HOLDERS OF THE

6.28% SENIOR NOTES, SERIES A, DUE JUNE 26, 2015, AND

6.72% SENIOR NOTES, SERIES B, DUE JUNE 26, 2018

OF

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

 

EXHIBIT 2.2(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

  

HEADING

   PAGE

SECTION 1.

   GUARANTY; LIMITATION OF LIABILITY    1

SECTION 2.

   GUARANTY ABSOLUTE    2

SECTION 3.

   WAIVERS AND ACKNOWLEDGMENTS    3

SECTION 4.

   SUBROGATION    4

SECTION 5.

   REPRESENTATIONS AND WARRANTIES    5

SECTION 6.

   COVENANTS    5

SECTION 7.

   AMENDMENTS, GUARANTY SUPPLEMENTS, ETC.    6

SECTION 8.

   NOTICES, ETC.    6

SECTION 9.

   NO WAIVER; REMEDIES    6

SECTION 10.

   RIGHT OF SET-OFF    7

SECTION 11.

   INDEMNIFICATION    7

SECTION 12.

   SUBORDINATION    8

SECTION 13.

   CONTINUING GUARANTY; TRANSFER OF NOTES    9

SECTION 14.

   EXECUTION IN COUNTERPARTS    9

SECTION 15.

   GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.    9 EXHIBIT A  — 
Guaranty Supplement   

 

-i-



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT

SUBSIDIARY GUARANTY AGREEMENT dated as of June 26, 2008 made by the Persons
listed on the signature pages hereof under the caption “Subsidiary Guarantors”
and the Additional Guarantors (as defined in Section 7(b)) (such Persons so
listed and the Additional Guarantors being, collectively, the “Guarantors” and,
individually, each a “Guarantor”) in favor of the Noteholders (as defined
below).

PRELIMINARY STATEMENT

Alliance Resource Operating Partners, L.P., a Delaware limited partnership (the
“Company”), is party to a Note Purchase Agreement dated as of June 26, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Note Agreement”; the capitalized terms defined therein and not otherwise
defined herein being used herein as therein defined) with certain institutional
investors party thereto (the “Purchasers”), under and pursuant to which the
Company is issuing (a) $205,000,000 principal amount of its 6.28% Senior Notes,
Series A, due June 26, 2015 (the “Series A Notes”), and (b) $145,000,000
principal amount of its 6.72% Senior Notes, Series B, due June 26, 2018 (the
“Series B Notes”; the Series A Notes and the Series B Notes being hereinafter
collectively referred to as the “Notes”) to the Purchasers. Each Guarantor may
receive, directly or indirectly, a portion of the proceeds of the sale of the
Notes pursuant to the Note Agreement and will derive substantial direct and
indirect benefits from the transactions contemplated by the Note Agreement. It
is a condition precedent to the purchase of the Notes by the Purchasers under
the Note Agreement that each Guarantor shall have executed and delivered this
Guaranty Agreement. The holders from time to time of the Notes are herein called
the “Noteholders” (and individually a “Noteholder”) and the Note Agreement, the
Notes and this Guaranty Agreement (including any Guaranty Supplement) are herein
collectively called the “Note Documents” (and individually a “Note Document”).
“Note Party” means the Company and each Guarantor.

NOW, THEREFORE, in consideration of the premises and in consideration of the
purchase of Notes by the Purchasers pursuant to the Note Agreement, each
Guarantor, jointly and severally with each other Guarantor, hereby agrees as
follows:

SECTION 1. GUARANTY; LIMITATION OF LIABILITY.

(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all obligations
of each other Note Party now or hereafter existing under or in respect of the
Note Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
obligations) (such obligations being the “Guaranteed Obligations”), and agrees
to pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by any Noteholder in enforcing any rights under this Guaranty
or any other Note Document. Without limiting the generality

 

1



--------------------------------------------------------------------------------

of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Note Party to any Noteholder under or in respect of the Note Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Note
Party.

(b) Each Guarantor, and by its acceptance of the benefits of this Guaranty, each
Noteholder, hereby confirms that it is the intention of all such Persons that
this Guaranty and Guaranteed Obligations of each Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law
(as hereinafter defined), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Guaranteed Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, each Noteholder, by
accepting the benefits hereof, and the Guarantors hereby irrevocably agree that
the Guaranteed Obligations of each Guarantor under this Guaranty at any time
shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance. For purposes hereof, “Bankruptcy Law” means any
Title 11, U.S. Code, or any other bankruptcy, insolvency, reorganization,
moratorium or other similar foreign, federal or state law for the relief of
debtors.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Noteholder under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Noteholders under
or in respect of the Note Documents.

SECTION 2. GUARANTY ABSOLUTE.

To the extent permitted by law, each Guarantor absolutely, unconditionally and
irrevocably guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Note Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Noteholder with respect thereto. To the
extent permitted by law, the Guaranteed Obligations of each Guarantor under or
in respect of this Guaranty are independent of the Guaranteed Obligations or any
other obligations of any other Note Party under or in respect of the Note
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Company or any other Note Party or whether the
Company or any other Note Party is joined in any such action or actions. To the
extent permitted by law, the liability of each Guarantor under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Note Document or any agreement
or instrument relating thereto;

 

-2-



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Note Party under or in respect of the Note Documents, or any other
amendment or waiver of or any consent to departure from any Note Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Note Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other obligations
of any Note Party under the Note Documents or any other assets of any Note Party
or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Note Party or any of its Subsidiaries;

(f) any failure of any Noteholder to disclose to any Note Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Note Party now or hereafter
known to such Noteholder (each Guarantor waiving any duty on the part of the
Noteholders to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Noteholder that might otherwise constitute a defense available to, or a
discharge of, any Note Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Noteholder or any other Person upon the
insolvency, bankruptcy or reorganization of the Company or any other Note Party
or otherwise, all as though such payment had not been made.

SECTION 3. WAIVERS AND ACKNOWLEDGMENTS.

(a) To the extent permitted by law, each Guarantor hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Noteholder protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Note Party or any other Person or any
collateral.

 

-3-



--------------------------------------------------------------------------------

(b) To the extent permitted by law, each Guarantor hereby unconditionally and
irrevocably waives any right to revoke this Guaranty and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

(c) To the extent permitted by law, each Guarantor hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by any Noteholder that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Note Parties, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Guaranteed
Obligations of such Guarantor hereunder.

(d) To the extent permitted by law, each Guarantor hereby unconditionally and
irrevocably waives any duty on the part of any Noteholder to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Note Party or any of its Subsidiaries now or hereafter known by such
Noteholder.

(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Note
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

SECTION 4. SUBROGATION.

Each Guarantor hereby absolutely, unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against the
Company, any other Note Party or any other insider guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s Obligations
under or in respect of this Guaranty or any other Note Document, including,
without limitation, except as provided in Section 1(c) above, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Noteholder against the
Company, any other Note Party or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Company, any other Note Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been indefeasibly paid in full in cash. If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the indefeasible payment in full
in cash of the Guaranteed

 

-4-



--------------------------------------------------------------------------------

Obligations and all other amounts payable under this Guaranty, and (b) the final
maturity date of the Notes, such amount shall be received and held in trust for
the benefit of the Noteholders, shall be segregated from other property and
funds of such Guarantor and shall forthwith be paid or delivered to the
Noteholders, pro rata, in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Note Documents, or to be held
as collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) any Guarantor shall make payment to any
Noteholder of all or any part of the Guaranteed Obligations, and (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been indefeasibly paid in full in cash, the Noteholders will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Guarantor hereby makes each representation and warranty made in the Note
Agreement by the Company solely with respect to such Guarantor and each
Guarantor hereby further represents and warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

(b) Such Guarantor has, independently and without reliance upon any Noteholder
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guaranty and each other
Note Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Note Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Note
Party.

SECTION 6. COVENANTS.

Each Guarantor covenants and agrees that, so long as any part of the Guaranteed
Obligations shall remain unpaid, such Guarantor will perform and observe, and
cause each of its Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Note Documents on its or their part to
be performed or observed or that the Company has agreed to cause such Guarantor
or such Subsidiaries to perform or observe.

 

-5-



--------------------------------------------------------------------------------

SECTION 7. AMENDMENTS, GUARANTY SUPPLEMENTS, ETC.

(a) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the Required Holders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Noteholders
(a) reduce or limit the obligations of any Guarantor hereunder, release any
Guarantor hereunder or otherwise limit any Guarantor’s liability with respect to
the Guaranteed Obligations owing to the Noteholders under or in respect of the
Note Documents, (b) postpone any date fixed for payment hereunder or (c) change
the number of Noteholders or the percentage of the aggregate unpaid principal
amount of the Notes that, in each case, shall be required for the Noteholders or
any of them to take any action hereunder.

(b) Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Note Document to a “Subsidiary Guarantor” shall also
mean and be a reference to such Additional Guarantor, and (ii) each reference
herein to “This Guaranty”, “Hereunder”, “Hereof” or words of like import
referring to this Guaranty, and each reference in any other Note Document to the
“Subsidiary Guaranty”, “Thereunder”, “Thereof” or words of like import referring
to this Guaranty, shall mean and be a reference to this Guaranty, as
supplemented by such Guaranty Supplement.

SECTION 8. NOTICES, ETC.

All notices and other communications provided for hereunder shall be in writing
(including telegraphic, telecopy or telex communication) and mailed,
telegraphed, telecopied, telexed or delivered to it, if to any Guarantor,
addressed to it in care of the Company at the Company’s address specified in
Section 18 of the Note Agreement, if to any Noteholder, at its address specified
in Section 18 of the Note Agreement, or, as to any party, at such other address
as shall be designated by such party in a written notice to each other party.
All such notices and other communications shall, when mailed, telegraphed,
telecopied or telexed, be effective when deposited in the mails, delivered to
the telegraph company, transmitted by telecopier or confirmed by telex
answerback, respectively. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Guaranty or
of any Guaranty Supplement to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.

SECTION 9. NO WAIVER; REMEDIES.

No failure on the part of any Noteholder to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

-6-



--------------------------------------------------------------------------------

SECTION 10. RIGHT OF SET-OFF.

Upon (a) the occurrence and during the continuance of any Event of Default and
(b) the acceleration of the maturity of the Notes pursuant to the provisions of
the Note Agreement or the Intercreditor Agreement each Noteholder and its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Noteholder or such Affiliate to or
for the credit or the account of any Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under the Note
Documents, irrespective of whether such Noteholder shall have made any demand
under this Guaranty or any other Note Document and although such obligations may
be unmatured. Each Noteholder agrees promptly to notify such Guarantor after any
such set-off and application; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Noteholder and its Affiliates under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that such Noteholder and its Affiliates may have.

SECTION 11. INDEMNIFICATION.

(a) Without limitation of any other Guaranteed Obligations of any Guarantor or
remedies of the Noteholders under this Guaranty, each Guarantor shall, to the
fullest extent permitted by law, indemnify, defend and save and hold harmless
each Noteholder and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Note Party enforceable against such Note Party in accordance with their terms.

(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect consequential or punitive damages
arising out of or otherwise relating to the Note Documents or the actual or
proposed use of the proceeds of the Notes.

(c) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Note Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2 and this Section 11 shall
survive the payment in full of the Guaranteed Obligations and all of the other
amounts payable under this Guaranty.

 

-7-



--------------------------------------------------------------------------------

SECTION 12. SUBORDINATION.

Each Guarantor hereby subordinates any and all debts, liabilities and other
obligations owed to such Guarantor by each other Note Party (the “Subordinated
Obligations”) to the Guaranteed Obligations to the extent and in the manner
hereinafter set forth in this Section 12:

(a) Prohibited Payments. Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Note Party), each Guarantor may receive
regularly scheduled payments from any other Note Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to any other Note Party), however, unless the
Required Holders otherwise agree, no Guarantor shall demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Note Party, each Guarantor agrees that the
Noteholders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”)
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Note Party), each Guarantor shall, if the
Required Holders so request, collect, enforce and receive payments on account of
the Subordinated Obligations as trustee for the Noteholders and deliver such
payments to the Noteholders, pro rata, on account of the Guaranteed Obligations
(including all Post Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of such Guarantor under the other provisions of this
Guaranty.

(d) Agency Authorization. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to any other Note Party), the Required Holders
are authorized and empowered (but without any obligation to so do), in their
discretion, to appoint an agent (“Note Agent”) (i) in the name of each
Guarantor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Note Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

 

-8-



--------------------------------------------------------------------------------

SECTION 13. CONTINUING GUARANTY; TRANSFER OF NOTES.

This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the latest of (i) the indefeasible payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty and
(ii) the payment of the Notes, (b) be binding upon the Guarantor, its successors
and assigns and (c) inure to the benefit of and be enforceable by the
Noteholders and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Noteholder
may assign or otherwise transfer all or any portion of its rights and
obligations under the Note Agreement (including, without limitation, all or any
portion of the Note or Notes held by it) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Noteholder herein or otherwise. No Guarantor shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Noteholders.

SECTION 14. EXECUTION IN COUNTERPARTS.

This Guaranty and each amendment, waiver and consent with respect hereto may be
executed in any number of counterparts and by different parties thereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and a of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Guaranty by telecopier shall be effective as delivery of an original executed
counterpart of this Guaranty.

SECTION 15. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.

(a) This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Guaranty or any of the other Note Documents to which it is
or is to be a party, or for recognition or enforcement of any judgment, and each
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding, to the extent permitted by law, may be
heard and determined in any such New York State court or, to the extent
permitted by law, in such federal court. Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or any other Note Document shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Guaranty or any other Note Document in the courts of
any jurisdiction.

 

-9-



--------------------------------------------------------------------------------

(c) Each Guarantor irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty or any of the other Note Documents to which it is or
is to be a party in any New York State or federal court. Each Guarantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

(d) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE NOTE DOCUMENTS, THE USE OF
THE PROCEEDS OF THE NOTES OR THE ACTIONS OF ANY NOTEHOLDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by or on its behalf as of the date first above written.

 

ALLIANCE COAL, LLC

ALLIANCE DESIGN GROUP, LLC

ALLIANCE LAND, LLC

ALLIANCE PROPERTIES, LLC

ALLIANCE RESOURCE PROPERTIES, LLC

ALLIANCE SERVICE, INC.

BACKBONE MOUNTAIN, LLC

EXCEL MINING, LLC

GIBSON COUNTY COAL, LLC

HOPKINS COUNTY COAL, LLC

MATRIX DESIGN GROUP, LLC

MC MINING, LLC

METTIKI COAL, LLC

METTIKI COAL (WV), LLC

MT. VERNON TRANSFER TERMINAL, LLC

PENN RIDGE COAL, LLC

PONTIKI COAL, LLC

RIVER VIEW COAL, LLC

TUNNEL RIDGE, LLC

WARRIOR COAL, LLC

WEBSTER COUNTY COAL, LLC

WHITE COUNTY COAL, LLC

By:       Name:   Title:

 

-11-



--------------------------------------------------------------------------------

FORM OF SUBSIDIARY GUARANTY SUPPLEMENT

                         , 20[__]

The Holders of the

6.28% Senior Notes, Series A, and

6.72% Senior Notes, Series B,

of the Company referred to below

 

Re:    Note Agreement dated as of June 26, 2008 among Alliance Resource
Operating Partners, L.P., a Delaware limited partnership (the “Company”), and
the original purchasers of the Company’s 6.28% Senior Notes, Series A, due
June 26, 2015, and 6.72% Senior Notes, Series B, due June 26, 2018, (“Note
Agreement”)

Ladies and Gentlemen:

Reference is made to the above-captioned Note Agreement and to the Subsidiary
Guaranty Agreement referred to therein (such Subsidiary Guaranty Agreement, as
in effect on the date hereof and as it may hereafter be amended, supplemented or
otherwise modified from time to time, together with this Guaranty Supplement,
being the “Subsidiary Guaranty”). The capitalized terms defined in the
Subsidiary Guaranty or in the Note Agreement and not otherwise defined herein
are used herein as therein defined.

SECTION 1. GUARANTY; LIMITATION OF LIABILITY.

(a) The undersigned hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all obligations of each other Note Party now or hereafter existing under or in
respect of the Note Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premium, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by any Noteholder in
enforcing any rights under this Guaranty Supplement, the Subsidiary Guaranty or
any other Note Document. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Note Party to any
Noteholder under or in respect of the Note Documents but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Note Party.



--------------------------------------------------------------------------------

(b) The undersigned, and by its acceptance of the benefits of this Guaranty
Supplement, each Noteholder, hereby confirms that it is the intention of all
such Persons that this Guaranty Supplement, the Subsidiary Guaranty and the
obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Subsidiary Guaranty and the obligations of the undersigned
hereunder and thereunder. To effectuate the foregoing intention, each
Noteholder, by accepting the benefits hereof, and the undersigned hereby
irrevocably agree that the obligations of the undersigned under this Guaranty
Supplement and the Subsidiary Guaranty at any time shall be limited to the
maximum amount as will result in the obligations of the undersigned under this
Guaranty Supplement and the Subsidiary Guaranty not constituting a fraudulent
transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Noteholder under this
Guaranty Supplement, the Subsidiary Guaranty or any other guaranty, the
undersigned will contribute, to the maximum extent permitted by applicable law,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Noteholders under or in respect of the Note
Documents.

SECTION 2. OBLIGATIONS UNDER THE GUARANTY.

The undersigned hereby agrees, as of the date first above written, to be bound
as a Guarantor by all of the terms and conditions of the Subsidiary Guaranty to
the same extent as each of the other Guarantors thereunder. The undersigned
further agrees, as of the date first above written, that each reference in the
Subsidiary Guaranty to an “Additional Guarantor” or a “Guarantor” shall also
mean and be a reference to the undersigned, and each reference in any other Note
Document to a “Subsidiary Guarantor” or a “Note Party” shall also mean and be a
reference to the undersigned.

SECTION 3. REPRESENTATIONS AND WARRANTIES.

The undersigned hereby makes each representation and warranty set forth in
Section 5 of the Subsidiary Guaranty to the same extent as each other Guarantor.

SECTION 4. DELIVERY BY TELECOPIER.

Delivery of an executed counterpart of a signature page to this Guaranty
Supplement by telecopier shall be effective as delivery of an original executed
counterpart of this Guaranty Supplement.

 

-2-



--------------------------------------------------------------------------------

SECTION 5. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.

(a) This Guaranty Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or any federal court of the United States of America sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty Supplement, the Subsidiary Guaranty or any
of the other Note Documents to which it is or is to be a party, or for
recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The undersigned
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty Supplement or the
Subsidiary Guaranty or any other Note Document shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Guaranty Supplement, the Subsidiary Guaranty or any of the other Note Documents
to which it is or is to be a party in the courts of any other jurisdiction.

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Subsidiary Guaranty or any
of the other Note Documents to which it is or is to be a party in any New York
State or federal court. The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE NOTE DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF ANY NOTEHOLDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT THEREOF.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By        Title:

 

-3-



--------------------------------------------------------------------------------

[FORM OF INTERCREDITOR AGREEMENT]

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of June 26, 2008 by and
among (i) the Paying Agent (as hereinafter defined) on behalf of the Banks and
the Agents (each as hereinafter defined) party to the Second Amended and
Restated Credit Agreement dated as of September 25, 2007 among Citicorp USA,
Inc. (“Citicorp”) and JPMorgan Chase Bank, N.A. (“JPMCB”) as Co-Administrative
Agents, JPMCB as Paying Agent (in such capacity, the “Paying Agent” and, with
Citicorp and JPMCB in their capacities as Co-Administrative Agents, the
“Agents”), the financial institution identified therein as the documentation
agent, if any, Alliance Resource Operating Partners, L.P., a Delaware limited
partnership (the “Company”), and the several banks and other financial
institutions from time to time parties thereto (the “Banks”) (said agreement as
from time to time amended, restated, replaced, supplemented or otherwise
modified and in effect being herein called the “Bank Agreement”), (ii) the
holders from time to time (the “1999 Noteholders”) of the Company’s (as
successor to Alliance Resource GP, LLC) 8.31% Senior Notes due August 19, 2014
originally issued in the aggregate principal amount of $180,000,000 (the “1999
Senior Notes”) under the Note Purchase Agreement dated as of August 16, 1999 (as
from time to time amended, restated, supplemented or otherwise modified and in
effect being herein called the “1999 Note Agreement”) which have executed the
signature pages hereof or which have otherwise become parties hereto in the
manner provided in Section 17 hereof and (iii) the holders from time to time
(the “2008 Noteholders”) of the Company’s (a) 6.28% Senior Notes, Series A, due
June 26, 2015 originally issued in the aggregate principal amount of
$205,000,000 and (b) 6.72% Senior Notes, Series B, due June 26, 2018 originally
issued in the aggregate principal amount of $145,000,000 (the “2008 Senior
Notes”) under the Note Purchase Agreement dated as of June 26, 2008 (as from
time to time amended, restated, supplemented or otherwise modified and in effect
being herein called the “2008 Note Agreement”) which have executed the signature
pages hereof or which have otherwise become parties hereto in the manner
provided in Section 17 hereof (the Banks, the Agents, the 1999 Noteholders, the
2008 Noteholders and any Additional Noteholders (as hereinafter defined) being
herein sometimes collectively called the “Lenders” and individually called a
“Lender”). The 1999 Senior Notes, the 2008 Senior Notes and any Additional
Senior Notes (as hereinafter defined) are herein sometimes collectively called
the “Senior Notes” and individually called a “Senior Note.” The 1999 Note
Agreement, the 2008 Note Agreement and any Additional Note Agreement (as
hereinafter defined) are herein sometimes collectively called the “Note
Agreements” and individually called a “Note Agreement.” The 1999 Noteholders,
the 2008 Noteholders and any Additional Noteholders are herein sometimes
collectively called the “Noteholders “ and individually called a “Noteholder.”

 

EXHIBIT 2.2(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

WITNESSETH:

WHEREAS, payment of certain obligations of the Company to the Banks and the
Agents arising under or in connection with the Bank Agreement from time to time
may be guaranteed by one or more subsidiaries of the Company (herein sometimes
collectively called the “Bank Guarantors” and individually called a “Bank
Guarantor”) pursuant to one or more guaranty agreements in favor of the Paying
Agent for the ratable benefit of the Banks (as amended, restated, supplemented
or otherwise modified and in effect from time to time, the “Bank Guaranties”);

WHEREAS, payment of the obligations of the Company to the 1999 Noteholders
arising under or in connection with the 1999 Note Agreement and the 1999 Senior
Notes from time to time may be guaranteed by one or more subsidiaries of the
Company (herein sometimes collectively called the “1999 Note Guarantors” and
individually called a “1999 Note Guarantor”) pursuant to one or more guaranty
agreements in favor of the 1999 Noteholders (as amended, restated, supplemented
or otherwise modified and in effect from time to time, the “1999 Note
Guaranties”);

WHEREAS, payment of the obligations of the Company to the 2008 Noteholders
arising under or in connection with the 2008 Note Agreement and the 2008 Senior
Notes from time to time may be guaranteed by one or more subsidiaries of the
Company (herein sometimes collectively called the “2008 Note Guarantors” and
individually called a “2008 Note Guarantor”) pursuant to one or more guaranty
agreements in favor of the 2008 Noteholders (as amended, restated, supplemented
or otherwise modified and in effect from time to time, the “2008 Note
Guaranties”);

WHEREAS, the Company and the Lenders contemplate that from time to time after
the date hereof additional creditors (the “Additional Noteholders”) of the
Company may, subject to the terms and conditions of the Bank Agreement and the
Note Agreements, purchase notes (the “Additional Senior Notes”) from the Company
under a credit, loan, note or like agreement under which Debt of the Company is
issued and outstanding (as amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Additional Note Agreement”);

WHEREAS, payment of the obligations of the Company to the Additional Noteholders
arising under or in connection with an Additional Note Agreement and the
Additional Senior Notes from time to time may be guaranteed by one or more
subsidiaries of the Company (herein sometimes collectively called the
“Additional Note Guarantors” and individually called an “Additional Note
Guarantor”) pursuant to one or more guaranty agreements in favor of the
Additional Noteholders (as amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Additional Note Guaranties”) which the
Company, the Guarantors (as hereinafter defined) and the Lenders wish to become
subject to this Agreement pursuant to the requirements of Section 17 hereof;

WHEREAS, the Bank Guarantors, the 1999 Note Guarantors, the 2008 Note Guarantors
and the Additional Note Guarantors are herein collectively called the
“Guarantors” and individually called a “Guarantor”; the Bank Guaranties, the
1999 Note Guaranties, the 2008 Note Guaranties and the Additional Note
Guaranties are herein collectively called the “Subject Guaranties” and
individually called a “Subject Guaranty”; the Bank Agreement, the 1999 Note
Agreement, the 1999 Senior Notes, the 2008 Note Agreement, the 2008 Senior
Notes, the Additional Note Agreements and the Additional Senior Notes are herein
collectively called the “Company Loan Documents”;

 

-2-



--------------------------------------------------------------------------------

WHEREAS, under applicable law and the terms of the Subject Guaranties, one or
more of the Lenders may, to the extent authorized or permitted by law, be
entitled to set-off, appropriate and apply any deposits (general or special
(except trust and escrow accounts), time or demand, including without limitation
indebtedness evidenced by certificates of deposit, in each case whether matured
or unmatured) and any other indebtedness at any time held or owing by such
Lender to or for the credit or account of the Guarantors, against and on account
of liabilities of the Guarantors under the Subject Guaranties benefiting such
Lender (collectively, the “Guarantor Set-Off Rights”; including any right to
receive a lien on amounts previously subject to the Guarantor Set-Off Rights,
and to recover such amounts, after the commencement of any action under any
applicable bankruptcy, insolvency or other similar law are collectively referred
to herein as the “Set-Off Rights”);

WHEREAS, the obligations of the Guarantors under the Subject Guaranties in
respect of (i) the 1999 Note Agreement and the 1999 Senior Notes, (ii) the 2008
Note Agreement and the 2008 Senior Notes, (iii) the Additional Note Agreements
and the Additional Senior Notes, if any, and (iv) the Bank Agreement, are
intended to rank pari passu with each other; and

WHEREAS, the Noteholders and the Paying Agent on behalf of the Banks and the
Agents have agreed to become parties to this Agreement so as to evidence the
agreement between the Lenders with respect to certain payments that may be
received by the Lenders under or in connection with the Subject Guaranties;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Noteholders and the Paying Agent on behalf of the Banks
and the Agents hereby agree as follows:

The Paying Agent, on behalf of the Banks and the Agents, and the 1999
Noteholders party hereto are party to the Intercreditor Agreement dated as of
August 22, 2003 (the “Existing Intercreditor Agreement”) and desire to amend and
restate the Existing Intercreditor Agreement in its entirety upon the terms and
conditions set forth in this Agreement. Accordingly, upon the execution and
delivery hereof by the parties hereto, the Existing Intercreditor Agreement is
hereby amended and restated in its entirety upon the terms and conditions set
forth in this Agreement.

1. If demand shall be made upon (or any enforcement proceedings shall be
commenced against) a Guarantor under any Subject Guaranty by or on behalf of any
Lender for the payment of any indebtedness outstanding under the Company Loan
Documents to which such Lender is a party or any Lender shall exercise Set-Off
Rights in respect thereof (any such demand, commencement or exercise being
herein called a “Lender Guaranty Demand”), the Lender making such Lender
Guaranty Demand shall give notice thereof to all of the other Lenders.

 

-3-



--------------------------------------------------------------------------------

2. If after making a Lender Guaranty Demand (or as the result of any
distribution made in any bankruptcy, insolvency, moratorium or other similar
proceeding for the relief of debtors) any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of Set-Off Rights
or otherwise) on account of its Subject Guaranty or Subject Guaranties (a
“Guaranty Recovery”), it shall give notice thereof to all of the other Lenders
specifying the amount thereof and the portion thereof which exceeds such
Lender’s Proportionate Share. If after giving effect to such Guaranty Recovery
such Lender shall have received payments in excess of its Proportionate Share of
payments then obtained by all Lenders with respect to the Subject Guaranties,
such Lender shall purchase from all Requesting Lenders (as defined below) such
participation(s) (a “Lender Participation”) in the indebtedness of the Company
held by such Requesting Lenders pursuant to the Company Loan Documents as shall
be necessary to cause such purchasing Lender to share such payment or other
recovery ratably, based on Proportionate Shares, with such selling Lenders;
provided, however, that if all or any portion of such payment or other recovery
is thereafter recovered from such purchasing Lender, the purchase shall be
rescinded, and each selling Lender shall repay to the purchasing Lender the
purchase price, to the ratable extent of such recovery in proportion to the
amount received by such selling Lender, together with an amount equal to such
selling Lender’s ratable share (according to the proportion of (x) the amount of
such selling Lender’s required repayment to the purchasing Lender to (y) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. Any Requesting Lender shall make its request for the purchase of a
Lender Participation by notice given to the Lender making the applicable Lender
Guaranty Demand within ten Business Days after receipt of notice from such
Lender of a Guaranty Recovery. Any such request by any Bank or the Paying Agent
shall be deemed to be a request by all of the Banks for the purchase of a Lender
Participation. Any such request by any 1999 Noteholder shall be deemed to be a
request by all of the 1999 Noteholders for the purchase of a Lender
Participation. Any such request by any 2008 Noteholder shall be deemed to be a
request by all of the 2008 Noteholders for the purchase of a Lender
Participation. Any such request by any Additional Noteholder shall be deemed to
be a request by all of the Additional Noteholders for the purchase of a Lender
Participation.

The term “Proportionate Share,” as used herein, shall mean at any time for each
Lender a fraction (a) the numerator of which is the aggregate principal amount
of the indebtedness of the Company held by such Lender at such time pursuant to
the Company Loan Documents and (b) the denominator of which is the aggregate
principal amount of the indebtedness of the Company held by all Lenders at such
time pursuant to the Company Loan Documents.

The term “Requesting Lender,” as used herein, shall mean a Lender which shall
have requested any other Lender to purchase a Lender Participation in the
indebtedness of the Company held by such Requesting Lender pursuant to this
Section 2.

3. [Intentionally Omitted.]

 

-4-



--------------------------------------------------------------------------------

4. The Noteholders, the Paying Agent, on behalf of the Banks and the Agents, and
the Company, by signing this Agreement, agree that if any Lender is required to
purchase a Lender Participation pursuant to Section 2, all of the Senior Notes
then outstanding under the applicable Note Agreement and all indebtedness of the
Company then outstanding under the Bank Agreement shall become immediately due
and payable (unless the same is already due and payable) in each and every case
without presentment, demand, protest or further notice, all of which are hereby
waived by the Company (collectively, the “Matured Debt”).

5. The Noteholders and the Paying Agent, on behalf of the Banks and the Agents,
hereby agree that the status of the Matured Debt as being immediately due and
payable in full by the Company will not be changed or rescinded without (x) the
prior written consent of the Required Lenders (as defined in the Bank Agreement)
and the Agents in the case of any Senior Notes constituting Matured Debt, and
(y) without the prior written consent of the Required Holders (as provided under
each of the Note Agreements), in the case of any indebtedness under the Bank
Agreement constituting Matured Debt.

6. Each of the Company and each Guarantor, by signing a copy of this Agreement,
agrees that each Lender so purchasing a Lender Participation from another Lender
pursuant to Section 2 hereof may, to the fullest extent permitted by law,
exercise all its rights of payment (including rights of setoff) with respect to
such Lender Participation as fully as if such Lender were the direct creditor of
the Company and such Guarantor in the amount of such Lender Participation. The
Company agrees to cause each Subsidiary that issues a Subject Guaranty to
execute a counterpart of a Consent and Agreement in substantially the form
thereof attached as Annex A hereto.

7. If under any applicable bankruptcy, insolvency or other similar law any
Lender possesses a secured claim, or receives a secured claim in lieu of a
setoff to which Section 2 hereof applies, such Lender shall exercise its rights
in respect of such secured claim in a manner consistent with the rights of the
other Lenders in accordance with Section 2 hereof.

8. This Agreement shall in all respects be a continuing, absolute, unconditional
and irrevocable agreement, and shall remain in full force and effect until all
obligations of the Company and the Guarantors to the Lenders shall have been
satisfied in full and all obligations of all Lenders to the other Lenders
hereunder shall have been satisfied in full. Each of the Noteholders and the
Paying Agent, on behalf of the Banks and the Agents, agree that this Agreement
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the obligations of any of the
Guarantors is rescinded or must otherwise be restored by any Lender, upon the
insolvency, bankruptcy or reorganization of the Company or any of the Company
and the Guarantors or otherwise, as though such payment had not been made.

 

-5-



--------------------------------------------------------------------------------

9. This Agreement shall be binding upon, and inure to the benefit of and be
enforceable by, the Lenders, each of their respective successors, transferees
and assigns and each person or entity that purchases a participation in the
indebtedness of the Company or any Guarantor held by a Lender. Without limiting
the generality of the foregoing sentence, any Lender may assign or otherwise
transfer (in whole or in part) to any other person or entity the obligations of
the Company or any of the Guarantors to such Lender under any of the Company
Loan Documents, and such other person or entity shall thereupon become vested
with all rights and benefits, and become subject to all the obligations, in
respect thereof granted to or imposed upon such Lender under this Agreement.

10. None of the provisions of this Agreement shall inure to the benefit of the
Company, any of the Guarantors or, except as provided in Section 9 hereof, any
other person other than the Lenders; consequently, to the extent permitted by
law, the Company, the Guarantors and any and all other persons shall not be
entitled to rely upon, or to raise as a defense, in any manner whatsoever, the
provisions of this Agreement or the failure of any Lender to comply with such
provisions.

11. Except for amendments effected pursuant to Section 17, no amendment or
restatement to or waiver of any provision of this Agreement, nor consent to any
departure herefrom by any Noteholder or the Paying Agent on behalf of the Banks
and the Agents, shall in any event be effective unless the same shall be in
writing and signed by all the Required Holders (as provided under each of the
Note Agreements) and the Paying Agent on behalf of the Banks and the Agents and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment
or restatement of the provisions hereof that has the effect of increasing the
obligations of the Company or any Guarantor hereunder shall be effective as
against the Company or such Guarantor unless it shall have consented in writing
to such amendment or restatement.

12. All notices and other communications provided to the Paying Agent on behalf
of the Banks and the Agents, the Noteholders or the Company under this Agreement
shall be in writing or by facsimile and addressed, delivered or transmitted to
such party at its address or facsimile number set forth on Schedule I hereto or
at such other address or facsimile number as may be designated by such party in
a notice to the other parties hereto. Any notice, if mailed and properly
addressed with postage prepaid or if properly addressed and sent by pre-paid
courier service, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when transmitted if actually received, and
the burden of proving receipt shall be on the transmitting party.

13. No failure or delay on the part of any Lender in exercising any power or
right under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

-6-



--------------------------------------------------------------------------------

14. Whenever possible each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

15. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

16. This Agreement may be executed in any number of counterparts and by any
combination of the parties hereto in separate counterparts (including by
telecopy), each of which counterparts shall be an original and all of which when
taken together shall constitute one and the same agreement.

17. Any Lender which is not one of the original parties hereto by accepting any
Note, entering into an Additional Note Agreement or becoming party to the Bank
Agreement or any replacement thereof shall be subject to all the provisions
hereof and entitled to the benefits thereunder. Any such Lender shall execute
and deliver an Instrument of Accession substantially in the form of Annex B
hereto and shall deliver a copy thereof (together with a copy of any Additional
Note Agreement or replacement Bank Agreement, if applicable) to all the other
Lenders at the time parties hereto, but no such execution and delivery shall be
required as a pre-condition to becoming a Lender hereunder in the case of the
acceptance by transfer of a Senior Note issued under the 1999 Note Agreement or
the 2008 Note Agreement; provided that any other Lender may require such
execution and delivery before purchasing a Lender Participation from such
Lender.

18. By executing this Agreement, the Paying Agent represents that it is
authorized to execute and deliver this Agreement on behalf of the Agents and the
Banks and to bind the Agents and the Banks to the provisions hereof.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their duly authorized officers.

 

JPMORGAN CHASE BANK, N.A., as Paying Agent By:       Name:     Title:   [1999
AND 2008 NOTEHOLDERS]

 

Acknowledged and Agreed: ALLIANCE RESOURCE OPERATING PARTNERS, L.P. By:  
Alliance Resource Management GP, LLC, its managing general partner By:      
Title:  

 

-8-



--------------------------------------------------------------------------------

SCHEDULE I

ADDRESSES



--------------------------------------------------------------------------------

ANNEX A

CONSENT AND AGREEMENT

Each of the undersigned hereby consents to the provisions of the foregoing
Amended and Restated Intercreditor Agreement and the transactions contemplated
thereby and specifically agrees to the provisions of Section 2 of the Amended
and Restated Intercreditor Agreement (including the provisions regarding the
right of setoff). Each of the undersigned agrees to notify each Lender promptly
upon its becoming aware of any payment to, or setoff or obtaining of a secured
claim by, the other Lenders contemplated by the foregoing Amended and Restated
Intercreditor Agreement.

Dated: as of June 26, 2008

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P. By:   Alliance Resource Management
GP, LLC, Its managing general partner By:       Name:     Title:  



--------------------------------------------------------------------------------

ALLIANCE RESOURCE PROPERTIES, LLC ALLIANCE COAL, LLC ALLIANCE DESIGN GROUP, LLC
ALLIANCE LAND, LLC ALLIANCE PROPERTIES, LLC ALLIANCE SERVICE, INC. MATRIX DESIGN
GROUP, LLC BACKBONE MOUNTAIN, LLC EXCEL MINING, LLC GIBSON COUNTY COAL, LLC
HOPKINS COUNTY COAL, LLC MC MINING, LLC METTIKI COAL, LLC METTIKI COAL (WV), LLC
MT. VERNON TRANSFER TERMINAL, LLC PENN RIDGE COAL, LLC PONTIKI COAL, LLC RIVER
VIEW COAL, LLC TUNNEL RIDGE, LLC WARRIOR COAL, LLC WEBSTER COUNTY COAL, LLC
WHITE COUNTY COAL, LLC By:       Name:     Title:  

 

-2-



--------------------------------------------------------------------------------

ANNEX B

INSTRUMENT OF ACCESSION

With the intention of becoming a “Lender” for the purposes and within the
meaning of the Amended and Restated Intercreditor Agreement, dated as of
June 26, 2008, annexed hereto (the “Intercreditor Agreement”), the undersigned
hereby consents and agrees to be bound by the terms and provisions of the
Amended and Restated Intercreditor Agreement to the same extent and with the
same effect as if the undersigned had executed and delivered the same as one of
the original parties thereto as a Lender in respect of the Senior Notes or Bank
Agreement, as the case may be, referred to therein and the Subject Guaranties
(as defined in the Intercreditor Agreement) which have been executed for the
benefit of the holders of the Senior Notes or the Banks and the Agents, as the
case may be.

Dated:             ,         .

 

[NAME OF LENDER] By:       Title:  